t c memo united_states tax_court robert d grossman jr petitioner v commissioner of internal revenue respondent docket nos filed date p a tax attorney effectively controlled the daily operations of a group of closely held corporations c the corporations were owned by p’s wife w w’s mother and w’s brother in through p and w took personal vacation trips which p caused c to pay for c’s payments of the personal expenses of p and w were constructive dividends to w p and w omitted to report these constructive dividends on their through joint tax returns the notices of deficiency for through were sent to p and w more than years after p and w filed their joint tax returns for and r contends that many of these omissions for through were due to p’s fraud p denies the omissions denies fraud and contends that if there are deficiencies then he is entitled to innocent spouse treatment for held the statute_of_limitations does not bar the assessment and collection of tax for but is a bar as to and sec_6501 i r c held further p is liable for fraud additions to tax for and sec_6653 i r c sec_6653 i r c held further p is liable for additional additions to tax for and based on the portions of the deficiencies attributable to p’s fraud amounts determined sec_6653 i r c sec_6653 i r c held further p is liable for negligence additions to tax based on the portion of the deficiency that is not attributable to fraud amounts determined sec_6653 i r c held further amounts of deficiencies redetermined held further p is not entitled to innocent spouse treatment sec_6013 i r c robert d grossman jr pro_se stephen l braga and eric f horvitz for petitioner john c mcdougal for respondent table of contents memorandum findings_of_fact and opinion findings_of_fact a background b sley corporations background investments daily operations through date daily operations after date c salaries and dividends d travel and entertainment_expenses e financial statements tax returns audits notice_of_deficiency f interest_expense for opinion i statute_of_limitations a underpayments of tax conclusions b fraudulent intent petitioner’s knowledge of credit card charges petitioner’s knowledge of payments petitioner’s knowledge of berger’s limited role petitioner’s knowledge of the tax laws petitioner’s misleading explanations other considerations c conclusions ii additions to tax a fifty-percent fraud addition--1985 b additional_amount for portion attributable to fraud--1985 c fraud additions--1986 d negligence additions--1986 iii amounts of deficiencies a amount of constructive dividends b interest_deduction iv innocent spouse relief memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in federal individual income_tax deficiencies in federal excise_tax under section excess i r a contributions and additions to tax under sec_6653 fraud and substantial_understatement_of_income_tax against petitioner as follows deficiency additions to tax sec_6653 year income_tax excise_tax b sec_6653 sec_6653 b b a sec_6653 b b sec_6661 dollar_figure big_number big_number big_number big_number big_number dollar_figure -- -- dollar_figure big_number big_number -- -- -- -- -- -- -- dollar_figure -- -- -- -- -- -- -- -- -- dollar_figure -- -- -- percent of the interest due on dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure respondent determined in the alternative that if petitioner is not liable for part or all of the additions to tax for fraud for then petitioner is liable for negligence additions to tax under subparagraphs a and b of sec_6653 docket no deals with a joint tax_return year docket no deals with and unless indicated otherwise all section references are to sections of the internal_revenue_code of or the internal_revenue_code_of_1986 as in effect for the respective years in issue all joint tax_return years and a separate tax_return year the dockets are consolidated for trial briefing and opinion the joint returns were filed by petitioner and his then-wife betsy grossman hereinafter sometimes referred to as betsy after concession sec_2 and deemed concession sec_3 by both sides petitioner concedes the deficiency he also concedes the innocent spouse contention respondent concedes that petitioner’s taxable_income should not be increased by dollar_figure for each of the years through on account of the value of tax_return preparation services paid on behalf of petitioner and betsy by corporations in which betsy owned stock respondent also concedes that petitioner is not liable for additions to tax for fraud for nor is petitioner liable for excise_taxes under sec_4973 for and on the latter issue see eg 74_tc_1057 affd 661_f2d_53 5th cir on opening brief respondent concedes the medical reimbursement adjustment to constructive dividends in and as de_minimis in the notice_of_deficiency respondent determined the following adjustments for medical reimbursements an upward adjustment of dollar_figure for a downward adjustment of dollar_figure for and an upward adjustment of dollar_figure for respondent’s unilateral ie not by stipulation concession for would increase petitioner’s deficiency for this year respondent has not asked for an increased deficiency for see sec_6214 in the notice_of_deficiency respondent disallowed schedule w deductions under sec_221 the two-earner deduction for and respondent also determined that petitioner’s taxable_income should be increased by dollar_figure for for the value of tax_return preparation services paid on behalf of petitioner and betsy see supra note as to the same issue for through on opening brief petitioner listed but failed to argue these issues respondent dealt with both of these issues on opening brief petitioner did not deal with either of these issues on answering brief continued the issues for decision are as follows whether the assessment and collection of deficiencies and additions to tax for and are barred by the statute_of_limitations sec_6501 or are allowed under the fraud exception sec_6501 to the general period of limitations if assessment and collection are not barred for and then for each of those years-- a whether petitioner is liable for civil_fraud additions to tax under paragraphs and of sec_6653 and as to paragraph of sec_6653 in what amounts continued we treat petitioner’s failure to argue as in effect a concession by petitioner of these issues see subpars and of rule e 96_tc_226 89_tc_46 in the notice_of_deficiency respondent disallowed deductions for contributions to an i r a under sec_219 for and and determined that petitioner is liable for an addition_to_tax for substantial_understatement of liability under sec_6661 for respondent dealt with both of these issues on opening brief petitioner neither listed nor dealt with either of these issues on opening brief or answering brief we conclude that petitioner has conceded these issues see subpars and of rule e sundstrand corp v commissioner supra money v commissioner supra unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure b what is the amount of petitioner’s unreported gross_income for a whether petitioner is liable for civil_fraud additions to tax under subparagraphs a and b of sec_6653 and as to subparagraph b of sec_6653 in what amount b what is the amount of petitioner’s unreported gross_income c whether petitioner qualifies for innocent spouse treatment under sec_6013 for whether petitioner overstated an itemized interest_deduction by dollar_figure findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petitions were filed in the instant cases petitioner resided in chevy chase maryland background petitioner is a sophisticated taxpayer petitioner is a practicing attorney he holds a j d degree from the university of florida and an ll m in taxation degree from new york university petitioner was a senior trial attorney in the trial branch of the tax_court litigation division office_of_chief_counsel internal_revenue_service from through date since date petitioner has been engaged in private practice specializing in federal tax law and is currently a member of the bar of this court petitioner was a name partner in the law firm of grossman flask located in washington d c during the years in issue petitioner does not prepare tax returns for himself or others petitioner and betsy married in they had three children two daughters and a son who were born in the 1970’s-- robbee wendi and geoffrey petitioner and betsy were married during the years in issue they separated in date and divorced in betsy holds a bachelor of science degree from the university of colorado and a masters degree in special education and learning disabilities from the university of florida in betsy worked for the sley corporations described infra for about years betsy was employed as a schoolteacher and earned a yearly salary of about dollar_figure at some point betsy was employed as a substitute teacher and as a gift store clerk for minimal salary during the years in issue petitioner and betsy had only one joint checking account through date this was petitioner’s only checking account betsy wrote and signed almost all the checks drawn on this account while petitioner and betsy were married petitioner deposited his earnings into the joint bank account and betsy was responsible for spending these funds betsy made the decisions regarding petitioner’s and betsy’s expenditures betsy is the daughter of harry sley hereinafter sometimes referred to as harry and beatrice sley hereinafter sometimes referred to as beatrice harry died on date during the years in issue beatrice generally divided her time between potomac maryland and miami florida from about may to november beatrice lived at least part of the time in a home in potomac which she rented from petitioner and betsy from about november to may beatrice lived in a miami beach condominium that she owned beatrice died in betsy’s brother benjamin harry beryll sley hereinafter sometimes referred to as ben lived in corpus christi texas during the years in issue ben is an attorney he holds a j d degree from baylor law school and an ll m in taxation degree from southern methodist university he was first in his class at southern methodist university from to ben served as a judge advocate in the u s marine corps the parties stipulated that ben received his ll m in taxation degree from new york university our finding contrary to the stipulation is in accord with ben’s trial testimony and petitioner’s proposed finding not objected to by respondent during the years in issue ben practiced law in texas he is also a registered stockbroker and a consolidated life underwriter in ben ran for county attorney in neuces county texas petitioner betsy and ben grew up in the miami florida area petitioner and betsy went to the same high school petitioner and ben have known one another since they were children and petitioner was best man at ben’s wedding petitioner’s parents also lived in the miami area during some part of the years in issue sley corporations background harry formed a number of corporations to conduct parking lot garage and real_estate investment businesses in more than locations in philadelphia pennsylvania in general these corporations hereinafter sometimes referred to collectively as the sley corporations owned and operated properties at different locations the sley corporations’ businesses and offices originally were located in philadelphia they remained in philadelphia until the fall of when the offices were moved to washington d c the sley corporations include brine corp girard holding co inc markette corp hereinafter sometimes referred to as markette parkette corp hereinafter sometimes referred to as parkette chestnut parking corp locust corp nine ten chestnut corp stephen girard investment corp and twelfth and sansom corp parkette is the administrative umbrella for the sley corporations some of the sley corporations became holding_companies when harry sold some of the parking lots and garages and kept the proceeds of the sales in those corporations harry was the president of each of the sley corporations and controlled them until his death in at that time some of the sley corporations were still operating as landlords after harry’s death beatrice and lorraine hicks hereinafter sometimes referred to as hicks harry’s secretary for years oversaw the investments of the sley corporations and continued to sell some of the lots that some of the sley corporations held hicks resigned from the sley corporations in the fall of betsy was a corporate officer of each of the sley corporations during the years in issue she first became an officer of some of these corporations in the 1960’s after harry’s death all of the stock in the sley corporations has been owned either directly or beneficially through inter_vivos and testamentary trusts by beatrice betsy and ben harry intended that all the sley corporations stock was to be owned exclusively by beatrice betsy and ben he intended that in-laws such as petitioner would not have an ownership_interest in the sley corporations investments in after harry died ben started to become interested in learning about investments and began going to seminars and reading financial publications in ben began taking an active role in the investment decisions of the sley corporations ben devised investment strategies for the sley corporations on date ben bought big_number krugerrands at a cost of about dollar_figure for the sley corporations on date ben sold the big_number krugerrands at a profit of about dollar_figure for the sley corporations on date ben bought diamonds at a cost of dollar_figure for the sley corporations on date ben bought another big_number krugerrands at a cost of about dollar_figure for the sley corporations at some later date ben and petitioner traveled to new york to receive the diamonds each of them wore a money belt that contained more than dollar_figure million worth of diamonds which they carried to washington d c and then put into the sley corporations’ safe deposit box in a washington d c bank ben received a gemological institute of america hereinafter sometimes referred to as gia certificate for each diamond a gia certificate is a written description of a diamond’s physical characteristics at various other dates ben bought in and and sold in krugerrands for the sley corporations the sales produced a profit of dollar_figure for the sley corporations in there was a very rapid drop in the prices of both diamonds and gold in ben was employed as a stockbroker he engaged in transactions on behalf of the sley corporations that year in ben went back to law school full-time from through ben did not perform any investment services for the sley corporations other than generally keeping abreast of financial markets for the sley corporations and for his own investment purposes and reviewing monthly account statements from the banks at which the sley corporations had cash management accounts in ben made some investments for markette’s pension and profit-sharing_plan on date girard holding co inc sold land and parking lot improvements for dollar_figure it reported a dollar_figure gain on this sale twelfth and sansom corp was liquidated in the liquidation included about dollar_figure million worth of assets apart from the disposition of krugerrands when twelfth and sansom corp was going through its liquidation none of the sley corporations bought or disposed of any krugerrands or diamonds between the end of and the end of see infra table in fact the sley corporations still owned those same kruggerands and diamonds during the trial of the instant cases table shows the investment portfolios of the sley corporations for through the values shown are the historical costs of these assets apart from the limited buying and selling of certificates of deposit and moving money from one bank or account to another done by petitioner see infra the girard holding co inc land and parking lot sale and the twelfth and sansom corp liquidation the assets held by the sley corporations did not change during the years in issue the cash management accounts shown in table were accounts held at the trust department of a bank the trust department automatically fully invested the accounts’ income and principal on a daily basis asset table brine corporation dollar_figure cash management acct big_number diamonds big_number krugerrands affiliate big_number marketable_securities certificates of deposit -- -- -- -- big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number -- totals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure asset girard holding co inc dollar_figure dollar_figure dollar_figure cash management acct big_number big_number big_number diamonds big_number big_number big_number krugerrands big_number big_number big_number affiliate big_number ready assets big_number big_number big_number marketable_securities repurchase_agreement big_number big_number certificates of deposit -- -- -- -- -- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number totals big_number big_number big_number big_number big_number big_number big_number asset markette corporation cash management acct diamonds krugerrands affiliate repurchase agreements certificates of deposit -- -- -- -- big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number -- -- -- -- -- -- totals big_number big_number big_number big_number big_number big_number big_number asset chestnut parking corporation - - cash management acct diamonds krugerrands affiliate dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number totals big_number big_number big_number big_number big_number big_number big_number assets con’t table locust corporation cash management acct diamonds krugerrands affiliate dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure totals big_number big_number big_number big_number big_number big_number big_number asset nine ten chestnut corporation cash management krugerrands affiliate ready assets repurchase_agreement dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number totals dollar_figure big_number big_number big_number big_number big_number big_number asset stephen girard investment corporation cash management acct diamonds krugerrands affiliate dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number totals big_number big_number big_number big_number big_number big_number big_number asset twelfth and sansom corporation cash management acct krugerrands affiliate ready assets repurchase_agreement dollar_figure dollar_figure big_number big_number big_number -- -- dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number -- -- big_number big_number big_number big_number -- -- -- -- -- -- marketable_securities totals big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number daily operations through date in the fall of after hicks resigned the business offices of the sley corporations were moved from philadelphia to washington d c into space sublet from and adjacent to grossman flask’s office later when the grossman flask office was moved the sley corporations’ office was simultaneously moved so that the sley corporations’ office remained in sublet office space of grossman flask throughout the years in issue when the sley corporations’ offices moved to washington d c petitioner took control of the daily operations of the sley corporations betsy did not give petitioner directions as to how to run the daily operation of the sley corporations tanja baybrook hereinafter sometimes referred to as baybrook was the bookkeeper for the sley corporations from date to date she has a b s degree in accounting from northeastern university petitioner interviewed and hired baybrook for this bookkeeping position petitioner explained to baybrook her duties with the sley corporations and told her that she was to report to him in connection with that work petitioner supervised baybrook in carrying out her duties for the sley corporations during baybrook’s interview petitioner told her that he was administering the sley corporations baybrook saw betsy and ben in the sley corporations’ office on a few occasions but not on a regular basis she saw beatrice there only once baybrook never received instructions as to how to perform her duties from beatrice betsy or ben baybrook’s salary started at about dollar_figure per year and increased a little over time in early baybrook also began doing the bookkeeping for grossman flask baybrook spent about percent of her time doing the bookkeeping for grossman flask baybrook was paid_by parkette she was not paid_by grossman flask petitioner explained to betsy that because he was not being paid directly for his administrative work on behalf of the sley corporations parkette’s payment of baybrook’s entire salary was in effect an indirect way of the sley corporations paying for his administrative work pursuant to her duties for the sley corporations baybrook did bank reconciliations disbursed payroll checks and prepared general ledger and payroll quarterly tax returns she also prepared checks for paying bills and prepared summary financial statements and monthly financial statements baybrook created among other documents computerized books of accounts and bank statements for the investment accounts of brine corp girard holding co inc and markette baybrook did this work after discussing it with petitioner and chose the computer and program after petitioner approved the purchases baybrook did not prepare any minutes for the sley corporations baybrook occasionally prepared corporate correspondence which generally was signed by petitioner baybrook opened the sley corporations’ mail for those bills that came into the office that were readily identifiable baybrook prepared checks as payment for those bills that she had questions about she asked petitioner petitioner told baybrook which of the sley corporations would pay a particular bill baybrook used her own judgment to categorize the expenses on the sley corporations’ books baybrook prepared the checks as payment for bills that came in on a particular day attached the bills to the checks then took the bills and checks to petitioner so that he could review the bills and sign the checks petitioner closely reviewed the checks that baybrook prepared against each underlying bill petitioner usually signed the sley corporations checks prepared by baybrook betsy occasionally signed sley corporations checks baybrook generally prepared about sley corporations checks per month as payments for dividends rent telephone payroll and travel although there was heavier activity in some months petitioner signed more than percent of the sley corporations checks that were written from date thought date the invoices that came into the sley corporations’ offices from american express discussed infra under travel and entertainment_expenses were processed a bit differently these invoices were addressed primarily to petitioner at his home petitioner usually brought these invoices to baybrook and told her which of the sley corporations would pay for the charges on a particular invoice if baybrook had a question as to which of the sley corporations would pay for a particular charge then baybrook asked petitioner baybrook prepared the check attached the invoice to the check and returned the invoice with the attached check to petitioner for his final review petitioner closely reviewed the checks that baybrook prepared against each invoice he also reviewed each transaction on each invoice baybrook categorized these charges as travel transportation_expenses on markette’s books_and_records petitioner never told baybrook that a travel expense was personal as opposed to business and thus was not to be paid_by the sley corporations at one time when baybrook was going to orlando florida for personal purposes petitioner asked baybrook to check on the health of two people who were receiving checks from harry’s estate petitioner arranged for baybrook to be paid dollar_figure by the sley corporations which was payment for her time and the expenses she incurred while doing work for harry’s estate5 while in florida not the cost of her entire trip to florida baybrook prepared sley corporations’ payroll checks to be paid to beatrice betsy and ben petitioner told baybrook the petitioner’s proposed finding states that this work was for markette respondent did not object to this proposed finding nevertheless baybrook’s detailed testimony on which petitioner’s proposed finding was based makes it clear that the work was done for harry’s estate and we have so found amount for which each payroll check should be written and later told her when the amounts of the payroll checks changed see infra salaries and dividends baybrook was not told the reasons for the changes when petitioner gave these instructions to baybrook he did not indicate to her that he was passing on instructions from the sley corporations’ officers baybrook also prepared the sley corporations payroll tax returns petitioner signed them petitioner signed sley corporations tax returns as an officer the title he used was attorney baybrook prepared summary financial statements of petitioner’s income based on the books she kept for the sley corporations and for grossman flask baybrook did not intend that these summaries be all-inclusive but she tried and intended to include everything that occurred inside the office --that is the income from grossman flask and from the sley corporations baybrook was not asked by petitioner to prepare the summary financial statements baybrook prepared them as a courtesy to harvey j berger hereinafter sometimes referred to as berger the accountant who from on prepared the sley corporations’ tax returns and petitioner’s and betsy’s joint tax returns baybrook gave the summary financial statements to petitioner so that he could make sure that all items of income and deductions were included baybrook was never asked to prepare a schedule of constructive dividends during through date when baybrook left the sley corporations baybrook did not have any communication with either beatrice betsy or ben about the sley corporations during these years baybrook did not send to beatrice betsy or ben copies of bills the financial statements she prepared or any other correspondence that came into the office baybrook did not see any correspondence that was signed or received by beatrice betsy or ben on behalf of the sley corporations except for occasional checks signed by betsy or promissory notes signed by sley corporations officers during this period baybrook was in the sley corporations offices virtually every day except when she was on vacation betsy did not direct either petitioner or baybrook as to which if any of the sley corporations should pay for the expenses appearing on the american express invoices petitioner checked with betsy as to whether betsy charged particular items or incurred particular expenses but he did not ask betsy whether particular expenses should be paid_by the sley corporations neither betsy nor ben gave petitioner instructions to pass along to baybrook as to the amount of salary beatrice betsy and ben were to receive nor did they give instructions as to which of the sley corporations were to pay the salaries in addition to supervising baybrook and running the daily operations of the sley corporations petitioner transferred money among the sley corporations’ bank accounts and bought certificates of deposit for the sley corporations for example in date petitioner told baybrook to telephone the mellon bank where markette had an investment account and have dollar_figure million transferred from the mellon bank to the national permanent bank of washington to buy certificates of deposit in date petitioner told baybrook to telephone the mellon bank and have that bank transfer dollar_figure to markette’s checking account on date petitioner moved the amounts shown in table from the national permanent bank of washington and deposited these funds into accounts he had opened in the names of the sley corporations at the national bank of washington table corporation amount transferred markette brine corp girard holding co dollar_figure dollar_figure dollar_figure on date petitioner transferred by wire dollar_figure from girard holding co inc ’s account at the national bank of washington to the mellon bank on february or dollar_figure was transferred by wire to brine corp ’s account at mellon bank and dollar_figure was transferred by wire to markette’s account at mellon bank generally ben was not involved in decisions to invest money in particular certificates of deposit or to move money from one bank or account to another however petitioner did speak to ben before he moved funds out of the national permanent bank of washington in date in date petitioner became the named fiduciary for the markette corporation comprehensive health plan which was created at that time petitioner was the administrator and one of the trustees of the parkette corporation profit sharing plan and also of the parkette corporation pension_plan both of these plans were established as of date and both plans covered employees of all the sley corporations in petitioner handled the sale of real_estate that belonged to one of the sley corporations from to about date betsy did not take an active interest in the sley corporations nor did she have a working knowledge of the sley corporations’ operations during the years in issue until date betsy entrusted the entire operations of the sley corporations to petitioner so that she could stay at home to take care of her children betsy also was very involved in civic activities during the years in issue until betsy and petitioner had in betsy’s words an old-fashioned relationship where she took care of the children and the household and petitioner took care of business matters those being his law practice and the daily operations of the sley corporations however see our findings as to petitioner’s and betsy’s joint checking account under background supra before betsy had a general understanding of what assets the sley corporations held participated in general family discussions about the sley corporations and just read up on different things and the wall street journal from through about date betsy did not go into the sley corporations’ office review the monthly financial statements or sign sley corporations’ correspondence on a regular basis from through early betsy merely signed whatever petitioner asked her to sign before betsy did not have any involvement in the preparation review or filing of the sley corporations’ tax returns ben lived in texas during the years in issue and did not take responsibility for nor have any involvement in the daily operations of the sley corporations ben received copies of the sley corporations’ tax returns but he did not have any involvement in the preparation and filing of those tax returns in ben was involved in decision-making that led to the liquidation of twelfth and sansom corp also in ben proposed consideration of liquidating all the sley corporations petitioner and ben received a letter from berger stating the pros and cons of liquidation twelfth and sansom corp was the only one of the sley corporations that was liquidated in september of and beatrice betsy and ben met as the markette board_of directors to authorize the redemption of stock held by trusts of which betsy and ben were the beneficiaries from to these three meetings were the only meetings held of the sley corporations’ directors the minutes prepared for these three meetings were the only minutes prepared for the sley corporations for about through during the period through petitioner and his law firm performed legal services for the sley corporations when such services were performed grossman flask billed the client for fees daily operations after date matters between petitioner and betsy were deteriorating petitioner and betsy separated permanently in date when baybrook left the sley corporations in date betsy began to become more involved with the operation of the sley corporations betsy began signing checks and tax returns she interviewed and hired a bookkeeper in date bridgette coupeon and a replacement for bridgette coupeon in date evelyn wilson hereinafter sometimes referred to as wilson maggie-jo brown hereinafter sometimes referred to as brown is an accountant who originally was employed by the accounting firm of grant thornton under berger’s supervision the first week after brown started at grant thornton in date berger assigned her to prepare the tax returns and compilation financial statements for the sley corporations for a description of the compilation financial statements see financial statements etc infra after baybrook left the sley corporations brown began going into the sley corporations’ office on a weekly basis at night or on the weekend to do work for the sley corporations that baybrook had left undone at this point brown was still employed by grant thornton brown did the bookkeeping made sure that checks were written and payroll tax returns were filed and answered correspondence brown first met betsy and ben in date thereafter brown dealt with both petitioner and betsy regarding the sley corporations over the course of however petitioner told brown to start directing questions regarding the sley corporations to betsy after wilson was hired as the sley corporations’ bookkeeper in date brown no longer went into the sley corporations’ office on a weekly basis and mainly dealt with wilson over the telephone about questions concerning the sley corporations when preparing the compilation financial statements and the tax returns although petitioner’s status in the sley corporations’ operations diminished after date he continued to play a role throughout in date betsy petitioner and brown met with a bond investor the purpose of the meeting was to have betsy begin to think about the investment portfolios of the sley corporations which had not changed since see supra table in date brown ended her employment with grant thornton in date petitioner and betsy hired brown to work for the sley corporations as the comptroller this position combined the bookkeeping and the tax preparation duties as a practical matter betsy ran the sley corporations by the time brown was hired and betsy supervised brown salaries and dividends beatrice started receiving a salary from the sley corporations in when she and hicks took over the operations of the sley corporations beatrice also received dividends from the sley corporations before betsy and ben received dividends but not salaries from the sley corporations in betsy received a salary of dollar_figure from through betsy and ben each received salaries of at least dollar_figure in each of them received a salary of dollar_figure betsy and ben were not doing anything more for the sley corporations in and later years than they were doing before neither betsy nor ben set the salaries for themselves or for their mother betsy does not know why she received her salary from markette nor does she know why she received the amounts of salaries she received likewise ben does not know why he received his salary from brine corp nor does he know why he betsy received her salary exclusively from markette except for when she also received dollar_figure from girard holding co inc ben received his salary exclusively from brine corp except for when he also received dollar_figure from girard holding co inc continued received the amounts of salaries he received beatrice betsy and ben received salaries from only one or two of the sley corporations so that as to any one shareholder or one corporation the salaries were grossly disproportionate to the shareholdings however the aggregate salaries of each of them were closely proportionate to their respective aggregate ownerships of the sley corporations betsy and ben learned the amounts of their sley corporations salaries from petitioner they did not direct petitioner on this matter petitioner set betsy’s and ben’s sley corporations salaries at least up to early table shows the amounts that markette withheld as social_security_taxes hereinafter sometimes referred to as f i c a taxes from the amounts markette paid as salary to betsy year table amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure at the end of each year berger came into the sley corporations’ office to calculate the amounts of the dividends continued each of the sley corporations had to pay out in order to avoid the personal_holding_company_tax table shows the amounts of sley corporations dividends_paid to betsy and reported on schedules b of petitioner’s and betsy’s joint tax returns year table amount dollar_figure big_number big_number big_number petitioner’s proposed finding not objected to by respondent shows this total as dollar_figure our finding is the sum of the component dividend amounts which are correctly transcribed from petitioner’s and betsy’s joint tax_return the dollar_figure difference between our finding and the total on petitioner’s proposed finding does not affect our analysis travel and entertainment expenses8 on brief in proposed finding respondent asks us to find that during the years sic through markette paid and deducted the following travel_expenses the proposed finding then sets forth the amounts shown on markette’s tax returns for those years in compliance with rule e respondent shows exhibits q r and s retained copies of markette’s tax returns as the sources in the record supporting the proposed finding as to what markette deducted as travel_expenses for and as respondent properly alerts us on brief exs q r and s were admitted into evidence for the limited non-hearsay purpose of establishing the compensation and dividends reported by the corporation respondent’s counsel limited his offer of those exhibits at trial to the compensation and dividend information shown on those tax returns we overruled petitioner’s objections to that limited offer the trial adjourned for the weekend resumed the following monday and continued for an additional pages of transcript later that same day respondent’s counsel properly asked to expand the limited admission respondent’s counsel explained as continued during the years in issue markette had several american express credit card accounts on which credit cards were issued in petitioner’s name and in betsy’s name petitioner and betsy continued follows i had stipulated that the nonhearsay purpose for which i was offering those returns was to prove i believe i said salary and dividends i would like to modify that to cover all compensation and dividends the revenue_agent in preparing her summary included other things in compensation besides salary to include particularly contributions to pension and profit sharing plans those also would be nonhearsay purposes we don’t care if they are true or not we just want to show what was reported to the irs the court accepted the expansion the expansion clearly did not relate to deductions of travel_expenses if respondent’s counsel overlooked the travel_expenses matter before the instant cases were submitted and later concluded that it was important to secure a further expansion then respondent’s counsel should have either secured petitioner’s agreement or moved before opening briefs were due to reopen the record to expand the limited admission we do not believe it is appropriate to allow petitioner to write and file his opening brief on the assumption that these exhibits were offered and received only for a specified limited purpose and afterward learn that these exhibits are being used for another purpose true petitioner has and used the opportunity to respond on answering brief however if the court were to accede to respondent’s request in this situation then petitioner would have been deprived of the opportunity to use the expanded admission in crafting his own proposed findings there may be extraordinary circumstances under which such a delay in presenting the matter may be excusable we do not decide that hypothetical in the instant cases we do not reach the question of what we would have ruled if respondent had presented the matter seasonably we shall expand the limited admission exhibits q r and s were admitted at trial for limited purposes and as so limited do not support respondent’s proposed finding charged travel and entertainment_expenses on these credit cards as detailed infra since the 1960’s betsy has held credit cards issued in the name of one or another of the sley corporations harry originally gave these credit cards to betsy betsy had used the credit cards both before and during the years in issue without regard to whether the charges made had a business_purpose betsy understood that as a result markette would be paying for the amounts she charged and that she and petitioner would not be paying for these amounts petitioner used his markette american express credit card only once after when betsy took a trip without petitioner she informed him of the trip table lists certain checks written on the markette account in the table shows the date the check was written check number payee and amount all of these checks were signed by petitioner respondent determined that petitioner and betsy failed to report dollar_figure of constructive dividends received from markette in the sum of the checks listed in table dollar_figure plus the amount of a dollar_figure debit memorandum resulting from a transfer of funds to media communications inc respondent’s travel and entertainment expense determinations in the notices of deficiency are based on amounts of certain markette checks it is apparent to us that in general our redetermination should be based on evaluations of the specific trips or the occasions of the specific entertainment continued date jan feb mar apr may may june aug sept sept nov check number table payee amount american express american express american express eastern airlines american express american express american express american express american express american express american express dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure debit memorandum4 june -- media communications dollar_figure total dollar_figure markette’s cash disbursements journal shows the date as may but the check itself is dated may markette’s cash disbursements journal shows the check no as but the check itself is numbered it appears to be a counter check continued items the trips often cut across the american express vouchers and the markette checks it is often difficult to determine which voucher items are to be matched with a specific trip or entertainment item or with a specific markette check these difficulties are heightened in those instances in which american express allowed credits for amounts previously paid but the record herein does not clearly describe the specific charge that is being reversed in whole or in part by the specific credit as a result notwithstanding the extensive record and long briefs there are many items as to which we have been unable to make meaningful findings the sums of these items appear infra in tables and in the columns headed unknown markette’s cash disbursements journal shows the date as nov but the check itself is dated nov markette’s cash disbursements journal shows this item as check no the date as june and the payee as national seminar inc the bank’s debit memorandum itself shows the information set forth in the table during the years in issue petitioner betsy and the children usually flew to miami to see beatrice in december and in the spring and stayed for about one week no notes or records were kept of any miami sley corporations’ business discussions baybrook was never asked to make copies of the sley corporations’ financial statements to take to miami nor was baybrook asked to make travel arrangements check no 1862--miami in date five eastern airlines tickets costing dollar_figure were bought for petitioner betsy and the children to fly to miami to visit beatrice the primary purpose of this trip was personal--a family vacation these tickets were paid for by markette check no check no 1896--lake tahoe the american express july invoice includes petitioner’s charges totaling dollar_figure for five united airlines tickets for petitioner betsy and their children to fly round-trip from washington d c to reno nevada the primary purpose of this trip was personal--a family vacation to lake tahoe to visit relatives in the area petitioner’s father rented a condominium in lake tahoe and to go skiing these charges were paid for by markette check no the family usually went to lake tahoe in august however petitioner did not go on this trip and the dollar_figure charge for his ticket was refunded by a credit on the american express august invoice thus the dollar_figure that was later refunded is not properly part of the cost of this lake tahoe trip check no debit memo--hawaii the american express july invoice includes charges totaling dollar_figure for miscellaneous hotel and airline expenses on a trip to hawaii by petitioner betsy and the children petitioner charged all of these expenses on his markette american express credit card the primary purposes of this trip were for petitioner to appear as a panelist on a video conference to be broadcast from hawaii by satellite to meet howard ruff hereinafter sometimes referred to as ruff in person and to take a family vacation these charges were paid for by markette check no petitioner was invited to be a panelist by a radio talk show host h i sonny bloch hereinafter sometimes referred to as bloch bloch’s brother a washington d c attorney was a client of petitioner bloch also became a client of petitioner ruff a well-known financial adviser described by petitioner as the greatest guru was the other panelist on the video conference ruff spoke about financial aspects of investing and petitioner spoke about tax aspects of investing the video conference was a segment of investor’s action line a nationally syndicated television program for investors and financial specialists the video conference took place in hawaii to accommodate ruff’s schedule ben was an admirer of ruff and believed in ruff’s views at ben’s suggestion petitioner and betsy went to a seminar that ruff was conducting on maui apart from his appearance on the video conference and went through the seminar to see what was going on petitioner betsy and the children checked into a hotel on maui on date the video conference was conducted on date in honolulu on oahu and lasted about hours honolulu is about miles from maui by air petitioner betsy and the children checked into another hotel on maui on date their stay in hawaii lasted altogether days or more the dollar_figure of charges related to the hawaii trip includes two items for dollar_figure each the charge on one of the dollar_figure items was refunded by a credit on the american express august invoice and so is not properly part of the cost of the hawaii trip on date dollar_figure was transferred via debit memorandum from markette to media communications inc markette’s cash disbursements journal shows a date check no in the amount of dollar_figure to national seminar inc the company that produced the video satellite broadcast on which petitioner appeared the record does not include a copy of the date check nor does it enable us to determine whether the check to national seminar inc and the date debit memorandum to media communications inc are essentially the same transaction likewise the record does not enable us to determine the purpose of either the check or the debit memorandum there was no or practically no sley corporations business_purpose for the hawaii trip and the predominant purposes of the hawaii trip were personal and grossman flask business check nos and olympics on date betsy bought dollar_figure of tickets to the olympics in los angeles and charged this on her markette american express credit card the tickets were used by petitioner betsy and their children to attend the olympics the purpose of this trip was personal betsy told petitioner that she would reimburse markette for the cost of the olympics tickets but she did not reimburse markette against the bill for the olympics tickets american express allowed credits on account of the dollar_figure lake tahoe trip ticket refund check no 1896--lake tahoe supra and the dollar_figure hawaii trip ticket refund check no debit memo--hawaii supra as a result the american express august invoice netted to dollar_figure which markette paid_by check no check nos 1912--new york city on date markette issued check no in the amount of dollar_figure to american express to pay for round-trip airline tickets to new york city on date markette issued check no in the amount of dollar_figure to american express to pay for hotel telephone and meal expenses in new york city all the charges were on betsy’s markette american express credit card but petitioner signed the credit slips for the hotel etc expenses the expenses were incurred for a trip by petitioner betsy and the children to new york city on date and back on date the purpose of this trip was for petitioner and betsy to go to the diamond district in new york city to talk with diamond brokers about selling the sley corporations’ diamonds petitioner and betsy took gia certificates on their visits to the diamond district but did not take the actual diamonds petitioner and betsy did not keep notes or records of their discussions with the diamond brokers nor did they get written quotations on the value of their diamonds the children were ages and at the time of this new york trip petitioner and betsy took the children to new york city because it was more convenient to take the children with them than to get a babysitter for the children in maryland petitioner’s and betsy’s airline tickets cost a total of dollar_figure the children’s tickets a total of cost dollar_figure petitioner betsy and the children took two rooms at the grand hyatt new york the cost including taxes of each room for the two nights was dollar_figure telephone call charges total dollar_figure charges for meals total dollar_figure this new york city trip was taken for sley corporations business purposes and was not a personal or family vacation or sightseeing trip however there were no sley corporations business purposes for the children’s presence on this trip their presence was for betsy’s personal purposes of the dollar_figure of expenses paid_by markette dollar_figure airline plus dollar_figure hotel etc dollar_figure the children’s airline tickets one of the hotel rooms and about half the meals is attributable to the children and the remaining dollar_figure is attributable to petitioner and betsy summary the record does not provide an adequate basis for findings as to the purposes of the other expenditures listed supra on table table shows our allocations with respect to respondent’s determinations listed supra on table table check number payee personal or check amount grossman flask purpose credit generated or allowed sley corporations business unknown date jan feb mar apr may may june aug american express dollar_figure -- american express dollar_figure -- american express dollar_figure -- eastern airlines dollar_figure dollar_figure american express dollar_figure -- american express dollar_figure -- american express dollar_figure -- american express dollar_figure dollar_figure july invoice -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- -- -- dollar_figure -- dollar_figure septdollar_figure american express dollar_figure dollar_figure aug invoice septdollar_figure nov june american express dollar_figure dollar_figure american express dollar_figure dollar_figure sept invoice oct invoice debit memorandum dollar_figure -- dollar_figure -- dollar_figure -- -- dollar_figure -- total for dollar_figure dollar_figure dollar_figure dollar_figure - table lists certain checks written on the markette account in the table shows the date the check was written check number payee and amount all of these checks except for check nos and were signed by petitioner check no was unsigned but was processed and paid anyway check no was signed by betsy and check no does not appear in the record respondent determined that petitioner and betsy omitted to report dollar_figure of constructive dividends received from markette in the sum of the checks listed in table in the notice_of_deficiency this figure was adjusted downward by dollar_figure for the amount of check no and by dollar_figure for a travel and entertainment reimbursement see supra note date jan feb mar mar apr may july aug aug septdollar_figure oct check number less adjustments total table payee amount american express eastern airlines american express american express american express american express united airlines american express american express sean henry american express dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the notice_of_deficiency respondent made a mathematical error and stated this figure as dollar_figure respondent however used the arithmetically correct figure dollar_figure in calculating the total constructive_dividend amount and thus used the arithmetically correct total in determining the deficiency check no 2008--orlando as payment for the american express september invoice markette issued check no for dollar_figure to american express on date by this check markette paid for five eastern airlines tickets appearing on the august invoice and a pan american world airways ticket appearing on the september invoice the markette american express invoice with a closing date of date shows charges for five eastern airlines tickets costing dollar_figure and no other charged items the october invoice also shows the dollar_figure payment made with check no and a dollar_figure credit on account of the return or cancellation of five eastern airlines tickets that had appeared on the august invoice the october invoice charges were on betsy’s card the october invoice had a credit balance of dollar_figure the net of the dollar_figure charges and the dollar_figure credit the five eastern airlines tickets on the october invoice were bought for petitioner betsy and the children to fly from washington d c to orlando florida on date and back on date the purpose of this trip was the notice_of_deficiency shows this as check no however it is clear from the context that is intended personal--a family vacation to meet ben and to take the children to walt disney world no payment was made on the october invoice the five eastern airlines tickets to orlando on the october invoice were paid for with the dollar_figure credit issued on account of the refund of the five eastern airlines tickets appearing on the august invoice markette had paid for the five eastern airlines tickets on the august invoice later refunded with check no thus in effect markette used check no to pay dollar_figure for the five eastern airlines tickets to orlando on the october invoice check no as payment for the august invoice markette issued check no for dollar_figure to american express on date check no was voided on date summary the record does not provide an adequate basis for findings as to the purposes of the other expenditures listed on table supra table shows our allocations with respect to respondent’s determinations listed on table supra table date check number payee jan feb mar mar apr may july aug aug sept oct less adjustments total for american express eastern airlines american express american express american express american express united airlines american express july invoice american express aug invoice sean henry american express sept invoice american express oct invoice purpose personal or sley corporations grossman business or check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure flask voided unknown -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- dollar_figure -- -- -- dollar_figure dollar_figure -- dollar_figure -- -- big_number big_number dollar_figure dollar_figure -- dollar_figure table lists certain checks written on the markette account in the table shows the date the check was written check number payee and amount betsy signed the checks numbered and all of the other checks were signed by petitioner respondent determined that petitioner and betsy omitted to report dollar_figure of constructive dividends received from markette in the sum of the checks listed in table see supra note check number table payee american express eastern airlines american express eastern airlines american express american express american express american express american express american express american express american express american express american express date jan feb feb feb apr may may june july aug aug oct nov dec total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure check no 2036--miami--betsy the american express date invoice includes a dollar_figure charge for an eastern airlines ticket for betsy to fly round-trip to miami betsy bought the ticket in date she left washington d c on date and returned on date the primary purpose of the trip was personal--to see beatrice this charge was paid for by markette check no check no 2036--miami--children the american express date invoice includes charges totaling dollar_figure for three eastern airlines one-way tickets for the children from new york city to miami betsy bought the tickets on date the children left new york on december dollar_figure petitioner betsy and the children had gone to new york city for christmas it was intended that all five of them would go to miami to meet with beatrice--a personal family vacation purpose however petitioner had some business to do in washington d c before the end of the year so he and betsy returned to washington d c from new york city while the children went directly from new york city to miami a few days later petitioner and betsy went on to miami to meet beatrice these charges for the children’s three tickets were paid for by markette check no petitioner’s proposed finding of fact indicates that this trip was on date and on answering brief respondent does not dispute the date even if we were to regard the parties’ agreement on this point as a supplemental stipulation we would disregard the stipulation because it is contrary to the persuasive evidence in the record that the trip was on date 66_tc_312 check nos and 2092--acapulco in date petitioner betsy and the children went to acapulco mexico petitioner and betsy charged the following items totaling dollar_figure for this trip on markette credit cards dollar_figure acapulco princess --petitioner signing the charge slip made on his card dollar_figure viajes mexicanos de acapulco and dollar_figure aeronaves de mexico --betsy signing the charge slip made on her card and dollar_figure andersons --petitioner signing the charge slip made on betsy’s card the purpose of this trip was personal--a family spring vacation and not to conduct sley corporations business the first second and fourth items totaling dollar_figure appear on the american express may invoice and were paid for by marquette check no the third item dollar_figure appears on the american express june invoice and was paid for by marquette check no check nos and 2098--stamford the american express june invoice includes a dollar_figure12 charge at lepavillon in stamford connecticut petitioner charged this item on his american express credit card on date petitioner and betsy went to stamford from new york to attend a bar mitzvah--a personal purpose--and not on sley corporations’ business this charge was paid for by markette check no the charge slip shows dollar_figure but the american express invoice shows only dollar_figure so markette paid only dollar_figure the american express july invoice includes charges totaling dollar_figure for two adult dollar_figure ea and four children’s dollar_figure ea one- way eastern airline tickets between washington d c and new york city for travel on date the tickets which do not indicate the direction of the flight were charged on betsy’s american express credit card these transportation_expenses were incurred in connection with the same trip on which petitioner and betsy went to stamford for a bar mitzvah these charges were paid for by markette check no check no 2092--american express fee the american express june invoice includes a charge of dollar_figure for the annual membership fee for petitioner’s american express credit card this business_expense was paid for by markette check no check no 2098--corpus christi the american express july invoice includes charges totaling dollar_figure for four american airlines tickets for betsy and the children to fly round-trip from washington d c to corpus christi texas the charges were made on betsy’s american express credit card on date this trip was for personal purposes for betsy to visit with her mother and brother and for the children to visit with their grandmother and uncle petitioner did not go on this trip the record does not enable us to determine how long betsy and the children stayed in corpus christi these charges were paid for by markette check no check no 2098--san diego the american express july invoice includes a dollar_figure charge for an american airlines ticket for betsy to fly round-trip from washington d c to san diego california the purpose of this trip was personal and not for sley corporations’ business the charge was made on betsy’s american express credit card on date and was paid for by markette check no check nos and 2108--canada on date five usair tickets were bought for petitioner and betsy to fly from washington d c to buffalo new york and the children to fly from washington d c to buffalo and from buffalo to natchez mississippi in date in date petitioner betsy and the children rented an automobile in buffalo and incurred expenses at hotels in montreal toronto and ottawa the trip in canada lasted about days the purpose of this trip was personal--to take a 10-day family vacation trip to canada and not for sley corporations business the record does not provide a basis for findings as to why or even whether the children went to natchez the airline tickets which total dollar_figure were charged on betsy’s markette american express credit card and were paid for by markette check no the automobile rental and hotel expenses which total dollar_figure were charged on petitioner’s markette american express credit card and were paid for by markette check no check no 2100--los angeles the american express august invoice includes a dollar_figure charge for a one-way american airlines ticket from los angeles to washington d c petitioner bought this ticket on or about date and charged it on his american express credit card this charge was paid for on date by markette check no check no 2108--lake tahoe the american express september invoice includes charges totaling dollar_figure for continental airlines ticket between reno nevada and washington d c on date betsy bought a ticket for herself to fly round-trip from washington d c the next day betsy bought a one-way ticket for petitioner from reno to washington d c betsy flew to reno on date betsy and petitioner flew back days later the primary purpose of this trip was personal--a vacation to visit petitioner’s relatives’ condominium in the lake tahoe area the charges were paid for by markette check no check no 2118--american express fee the american express november invoice includes a charge of dollar_figure as the annual membership fee for betsy’s american express credit card this business_expense was paid for by markette check no summary the record does not provide an adequate basis for findings as to the purposes of the other expenditures listed on table supra table shows our allocations with respect to respondent’s determinations listed supra on table table date check number jan feb feb feb apr may may june july aug aug oct nov dec total for check amount payee purpose personal or sley corporations grossman flask business unknown american express dec invoice eastern airlines american express feb invoice eastern airlines american express american express apr invoice american express american express may invoice american express june invoice american express july invoice american express aug invoice american express sept invoice american express nov invoice american express dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- dollar_figure -- -- -- -- -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure -- -- -- dollar_figure -- dollar_figure dollar_figure dollar_figure -- -- dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - table lists certain checks written on the markette account in the table shows the date the check was written check number payee and amount check nos and were signed by petitioner the remaining checks were signed by betsy respondent determined that petitioner and betsy failed to report dollar_figure of constructive dividends received from markette in the sum of the checks listed in table in the notice_of_deficiency this figure was adjusted downward by dollar_figure for net constructive dividends of dollar_figuredollar_figure see supra note date jan mar mar may septdollar_figure oct dec dec table check number payee amount american expre sec_1dollar_figure dollar_figure american express dollar_figure american express dollar_figure american express dollar_figure american express american express dollar_figure dollar_figure american express visa dollar_figure dollar_figure the only explanation that respondent gives in the notice_of_deficiency for this dollar_figure negative adjustment is the cryptic less je jb we have not found any explanation in the record for this negative adjustment under the circumstances we shall subtract the dollar_figure from whatever amount we otherwise find to be the total constructive dividends to betsy on account of markette payments of betsy’s or her household’s personal expenses this subtraction is to be applied in calculating income omissions resulting from fraud as well as total income omissions total less adjustment dollar_figure the total_amounts for check nos and are dollar_figure dollar_figure and dollar_figure respectively the check amounts listed in table are the net amounts respondent determined were constructed dividends check nos and 2203--miami petitioner or his family traveled to miami in late date in date and in date of the net dollar_figure expenses for these three trips charged on markette american express credit cards dollar_figure was paid for by markette check no dollar_figure was paid for by markette check no and dollar_figure was paid for by markette check no on date betsy bought six round-trip eastern airlines tickets to miami to leave washington d c on november and return on december three of the tickets cost dollar_figure each in the notice_of_deficiency respondent allowed as sley corporations business_expenses dollar_figure of the expenses paid for by markette check no at trial respondent’s revenue_agent testified that the allowed dollar_figure related to november january and february airfare to miami neither side has offered and we have been unable to discover a likely identification of which are the items of the total dollar_figure miami expenses paid_by check no that respondent determined to be includable in petitioner’s and betsy’s income and which are the items in the dollar_figure not so includable for some reason undisclosed by the record markette check no was not used to pay the charges shown on one of the four pages of the american express date invoice instead the two dollar_figure eastern airlines charges on that page were paid together with american express date invoice items by markette check no see infra check no 2148--betsy’s western trip and the other three cost dollar_figure each the tickets were for petitioner betsy the children and another adult probably beatrice all six of these tickets totaling dollar_figure were charged on betsy’s markette american express credit card eastern airlines refunded dollar_figure which was credited on the december statement on the same miami trip petitioner charged dollar_figure at pershing auto leasing in miami beach on date a purchase was made of a pan american world airlines round-trip ticket from dulles airport to miami and back to washington d c the ticket was bought for petitioner but was charged on betsy’s markette american express credit card the price was dollar_figure the record does not indicate which of the miami trips this item relates to on or about date petitioner betsy and the children were in miami they stayed at the omni international hilton petitioner charged the dollar_figure hotel bill on his markette american express credit card on date betsy bought five round-trip eastern airlines tickets to miami to leave washington d c on date and return on date two of the tickets cost dollar_figure each and the other three cost dollar_figure each the tickets were for petitioner betsy and the children all five of these tickets totaling dollar_figure were charged on betsy’s markette american express credit card on date betsy bought a round-trip united airlines ticket for herself from washington d c to miami to tucson arizona then san diego california to denver colorado and back to washington d c this is discussed further infra at check no 2148--betsy’s western trip it had been intended that betsy would fly from denver to washington d c where she would join petitioner and the children on the february trip to miami however petitioner’s mother died in miami at that time what had been planned as a presidents day weekend visit to miami was turned into a funeral trip to miami instead of returning to washington d c betsy bought a united airlines one-way ticket from denver to miami for herself betsy charged the dollar_figure cost of this ticket on her markette american express credit card on or about date petitioner charged the dollar_figure miami omni international hilton hotel bill on betsy’s markette american express credit card the dollar_figure denver-miami ticket and the dollar_figure miami hotel item appeared on the american express march invoice the dollar_figure total of these expenses was paid for by markette check no the remaining above-described expenses for these miami trips were paid for as indicated in the text supra at notes and however betsy did not use her dollar_figure ticket that had been bought on date--the one that had been replaced by the denver-miami ticket markette received a credit for that ticket on the american express april invoice accordingly that dollar_figure is not properly an expense of the miami trips paid for by check nos and but rather is properly attributable to one of the trips paid for by check no thus the net miami trip expenses paid for by check no are dollar_figure the primary purpose of betsy’s denver-miami trip dollar_figure and the miami mid-february hotel stay dollar_figure was personal the primary purpose of dollar_figure of the miami trips’ expenses that appeared on the american express date and date invoices was sley corporations business see supra note the dollar_figure paid for by check no was not included in the dollar_figure sley corporations business_expenses the primary purpose of the remaining dollar_figure of these expenses paid for by check no was personal check no 2137--snowmass the american express date invoice includes charges totaling dollar_figure for four round- trip united airlines tickets to aspen colorado the ticket for betsy cost dollar_figure and the other three tickets cost dollar_figure each betsy bought the tickets on date the american express date invoice includes a dollar_figure charge for a stay at the silvertree motel at snowmass village colorado the dollar_figure total of these snowmass expense charges were paid for by markette check no the purpose of this trip was to take a christmas vacation to snowmass a ski resort near aspen colorado although petitioner did not go on this trip he knew that betsy and the children were going to snowmass petitioner betsy and the children had gone to snowmass in betsy may have paid for the transportation by charging it on her markette american express credit card but neither betsy nor petitioner charged any of the other expenses of that trip on their markette american express credit cards check no 2137--shoreham the american express date invoice includes a dollar_figure charge for petitioner’s and betsy’s dinner at the shoreham hotel in washington d c petitioner made this charge on his markette american express credit card on date this meal expense was paid for by markette check no the primary purpose of this night out was personal check no 2148--betsy’s western trip as we found supra check nos and 2203--miami on date betsy bought a round-trip united airlines ticket for herself from washington d c to miami to tucson then san diego to denver and back to washington d c the tucson-san diego leg of the trip required a separate ticket on pacific southwest airlines the former ticket cost dollar_figure and the latter ticket cost dollar_figure both were charged on betsy’s markette american express credit card both tickets appeared on the american express january invoice the dollar_figure total of these western trip expenses was paid for by markette check no this was a personal vacation trip for betsy check no 2203--miscellaneous the american express march invoice includes charges of dollar_figure16 for lenny’s restaurant dollar_figure for vista international hotel washington d c and dollar_figure for delinquency petitioner charged the lenny’s item on date and the vista item on date these items totaling dollar_figure were paid for by markette check no the record does not provide an adequate basis for findings as to the purposes of these expenses check no 2162--miami key west daughters the american express april invoice includes charges totaling dollar_figure for four round-trip eastern airlines tickets to miami to leave washington d c on date and return on date one of the tickets cost dollar_figure and the other three cost dollar_figure each the tickets were for betsy and the children betsy charged the tickets on date the american express april invoice also includes charges totaling dollar_figure for three round-trip piedmont airlines tickets to key west florida to leave miami on date and return the next day each ticket cost dollar_figure the tickets were for betsy and the daughters betsy charged the tickets on date the dollar_figure total the charge slip shows a charge of dollar_figure and a tip of dollar_figure for a total of dollar_figure however the invoice shows the amount as dollar_figure and the entire invoiced amount was paid of these miami-key west expenses was paid for by markette check no dollar_figure the purpose of this trip was for betsy and the children to take a personal vacation to miami during the spring school break the side trip to key west was to see halley’s comet the son was sick and so he stayed in miami while the others went to key west check no 2162--miami key west son the american express april invoice includes charges totaling dollar_figure for three round-trip eastern airlines tickets to miami to leave washington d c on date the tickets for petitioner betsy and the son cost dollar_figure dollar_figure and dollar_figure respectively the american express april invoice also includes charges totaling dollar_figure for three one- as shown supra table respondent determined that a net of dollar_figure dollar_figure less dollar_figure of check no was a constructive_dividend the remaining amount dollar_figure represents dollar_figure of travel_expenses and dollar_figure in connection with a computer respondent later concluded that the computer was not paid for by check no respondent has not identified which travel_expenses are included in the dollar_figure that was allowed also respondent has not asked for an increased deficiency or otherwise acted with regard to the dollar_figure computer expense that was allowed as we noted in the next-to-last paragraph of supra check nos and 2203--miami markette received a dollar_figure credit on its american express april invoice markette used this credit to pay charges appearing on this invoice and paid the balance by its check no see infra table for purposes of determining whether markette paid for an item and whether that payment constitutes a constructive_dividend it does not make any difference whether markette’s payment was accomplished by applying the credit or by check no for convenience in our findings we shall refer to all the payments of april invoice items as being accomplished by check no way piedmont airlines tickets from miami to key west for date and another three tickets from key west to miami for date each adult ticket cost dollar_figure and each child ticket cost dollar_figure betsy charged all nine of these tickets on date the american express april invoice also includes a dollar_figure charge for a stay at the marriott casa marina at key west petitioner charged this item on or about date the dollar_figure total of these miami-key west expenses was paid for by markette check no there was a two-fold purpose for the trip to take the son to key west to see halley’s comet for his birthday this to make up for his inability to see halley’s comet with his sisters because he was sick when his sisters went and for petitioner to meet with a grossman flask client check no 2162--corpus christi the american express april invoice includes charges totaling dollar_figure for four american airlines tickets to corpus christi texas betsy charged these tickets on date these expenses were paid for by markette check no the purpose of this trip to corpus christi was personal--to visit ben and to attend a wedding check no 2162--philadelphia the american express april invoice includes a dollar_figure charge for a bill from the franklin plaza hotel in philadelphia petitioner charged this item on or about date this item was paid for by markette check no the charge from the franklin plaza hilton was incurred in connection with a trip petitioner took to philadelphia to do pennsylvania state tax work for one of the sley corporations check no 2162--miscellaneous washington d c miscel- laneous hotel airlines restaurant and theater expenses totaling dollar_figure appear on the american express april invoice these expenses were incurred by petitioner and betsy in the washington area these expenses were paid for by check no the record does not provide an adequate basis for findings as to the purposes of these expenses check no 2220--miami the american express november invoice includes charges totaling dollar_figure for six round-trip eastern airlines tickets to miami three of the tickets cost dollar_figure each and the other three cost dollar_figure each the tickets were for betsy the children probably petitioner and another adult betsy charged the tickets on date these tickets were paid for by markette check no respondent conceded that two of the adult tickets dollar_figure were for business purposes and reflected this concession in the notice_of_deficiency the remaining expenses were for personal purposes--a family vacation check no 2220--american express fee the american express november invoice includes a charge of dollar_figure as the annual membership fee for betsy’s american express credit card this business_expense was paid for by markette check no summary the record does not provide an adequate basis for findings as to the purposes of the other expenditures listed supra on table table shows our allocations with respect to respondent’s determinations listed supra on table table date check number payee check amount grossman flask business personal or sley corporations unknown or allowed purpose credit generated jan american express dollar_figure dollar_figure -- -- -- dec invoice american express jan invoice -- dollar_figure -- -- dollar_figure less adjustments mar american express big_number big_number dollar_figure dollar_figure jan invoice american express feb invoice dollar_figure mar american express dollar_figure dollar_figure mar invoice -- -- -- -- -- dollar_figure -- -- -- may american express dollar_figure dollar_figure dollar_figure dollar_figure apr invoice less adjustments sept oct american express sept invoice american express big_number big_number dollar_figure -- dollar_figure -- -- -- dec american express dollar_figure dollar_figure dollar_figure oct invoice dollar_figure dollar_figure -- -- -- -- less adjustments dec visa dollar_figure -- nov invoice -- dollar_figure -- less adjustment dollar_figure dollar_figure -- -- -- total for dollar_figure dollar_figure dollar_figure dollar_figure -- financial statements tax returns audits notices of deficiency berger is a certified public account and a partner in the accounting firm of grant thornton he also has a j d degree from the university of maryland school of law petitioner approached berger to prepare tax returns for the sley corporations for berger continued to prepare or supervise the preparation of such tax returns for the years through berger also prepared or supervised the preparation of compilation financial statements and made or supervised the making of dividend calculations to avoid the personal_holding_company_tax for the sley corporations berger prepared or supervised the preparation of petitioner’s and betsy’s joint tax returns for through and petitioner’s individual tax returns for through during the years in issue berger or those he supervised came into the sley corporations’ offices in february to prepare the corporate tax returns and the compilation financial statements and in november or december to calculate the dividends needed to avoid the personal_holding_company_tax when berger was first engaged to prepare tax returns for petitioner and betsy and for the sley corporations he was with the accounting firm of fox and co in fox and co merged with alexander grant and was known under the latter name for about year thereafter berger’s accounting firm was known as grant thornton berger prepared the sley corporations’ tax returns based on the books_and_records of the sley corporations primarily the general ledger and the trial balancesdollar_figure berger did not routinely verify the general ledger and the trial balances against supporting documents before preparing the corporate tax returns berger’s firm was not retained to do any audit work on behalf of the sley corporations baybrook was berger’s principal contact at the sley corporations and the person who provided berger with information petitioner was the secondary contact person berger did not have any business_discussion with betsy about the sley corporations until late berger had access to all of the sley corporations’ books_and_records that he asked for berger did not give baybrook instructions about how to report transactions or how to define expenses for the sley corporations berger was aware that beatrice betsy and ben were receiving six-figure salaries from the sley corporations berger did not know how the salary structure was established who established the salary structure or what beatrice betsy and a trial balance is a listing of all account balances it provides a means of testing whether total debits equal total credits for all accounts generally trial balances are used to prepare financial statements skousen et al financial_accounting 4th ed ben were doing for the sley corporations to earn the salaries that they were paid berger did not set the salary structure nor did he participate in the setting of salary levels at any time berger also did not participate in the decision to allocate the officers’ salaries among the sley corporations or among the officers themselves berger did not have anything to do with the decisions to raise and lower the salaries from year to year berger or those he supervised prepared annual compilation financial statements for the sley corporations for through these compilation financial statements were a form of financial statement whereby the accounting firm takes the least responsibility for the figures berger and those he supervised took the sley corporations’ figures and basically put them into financial statement format there was no routine verification of the sley corporations’ figures in the process of preparing compilation financial statements each compilation financial statement for those years has two parts the accountants’ compilation report and the financial statements each accountants’ compilation report for those years includes the following paragraphs a compilation is limited to presenting in the form of financial statements information that is the representation of management we have not audited or reviewed the accompanying date etc financial statements and accordingly do not express an opinion or any other form of assurance on them management has elected to omit substantially_all of the disclosures and the statements of changes in financial position required by generally_accepted_accounting_principles if the omitted disclosures and statement s of changes in financial position were included in the financial statements they might influence the user’s conclusions about the company’s corporations’ financial position results of operations and changes in financial position accordingly these financial statements are not designed for those who are not informed about such matters attached to each of these accountants’ compilation reports are financial statements for each of the sley corporations the financial statements for each corporation include a balance_sheet listing that corporation’s assets and liabilities and stockholders’ equity and a statement of income and retained earnings each page of each financial statement refers the reader to the accountants’ compilation report the figures used in the compilation financial statements came from the books_and_records of the sley corporations the compilation financial statements were prepared at the end of each year as soon as the books were closed in conjunction with the preparation of the compilation financial statements for through berger and those he supervised used a financial statement compilation program which is a checklist of steps to be followed in preparing a compilation financial statement the introductory paragraphs on the financial statement compilation program are as follows our objective for compilation engagements is to present in the form of financial statements information that is the representation of management no assurances may be given instructions this form specifies the procedures necessary to comply with the accounting firm’s standards when engaged to compile financial statements of nonpublic entities in accordance with statements on standards for accounting and review services ssars form pf-06 is also required_documentation for compilation engagements we are not required by ssars to make inquiries or perform procedures to corroborate or review information supplied by the client any information we may have indicating that client-supplied data is incorrect incomplete or unsatisfactory must be addressed by us and resolved regardless of the source of such data emphasis in originals berger prepared or supervised the preparation of compilations of financial statements as checklists in preparing the compilation financial statements for and the introductory language of the compilations of financial statements states the following as the compilation objectives a to assist the client in presenting its financial data in financial statement form b determine that professional standards for compilation engagements have been met and that any significant matters that came to our attention have been adequately considered and resolved baybrook and petitioner were the contact_personnel for the sley corporations on the financial statement compilation programs for through and on the compilation of financial statements for betsy and wilson were the contact_personnel for the sley corporations on the compilation of financial statements for berger also calculated the amount of dividends to be paid out by the sley corporations at the end of the year so as to avoid the personal_holding_company_tax the amount of the dividends was dictated by the amount of the taxable_income of the sley corporations--if taxable_income decreased then dividends decreased if taxable_income increased then dividends increased before there were no forms issued to shareholders for dividends income in the form of payment of travel_expenses at some point in the period berger discussed the travel_expenses paid_by the sley corporations with someone associated with the sley corporations berger was told that the travel and entertainment_expenses were incurred so that the officers of the sley corporations could meet to discuss corporate business and that there were no personal expenses included in those amounts berger had never seen the travel records of the sley corporations before the trial nor had he heard of specific trips taken by petitioner betsy and the children if berger would have heard of trips to the resort destinations described under travel and entertainment_expenses supra then he would have asked whether the trips were taken for personal or business purposes if a trip was taken for personal purposes then berger would not have deducted the trip expenses on the sley corporations’ tax_return and he probably would have treated the sley corporations’ payment of those expenses as dividends to the shareholders petitioner understood that berger was not engaged to audit the travel and entertainment_expenses of the sley corporations in calculating income for purposes of preparing petitioner’s and betsy’s individual tax returns berger and those he supervised used third-party information such as forms w-2 and k-1 that petitioner gave to berger schedules prepared by the sley corporations’ bookkeeper and information on transactions that petitioner had with his law firm during the years in issue petitioner and betsy were cash- basis taxpayers brown worked for grant thornton as a tax specialist from date to date brown worked under berger’s supervision berger assigned her to prepare the tax returns and the compilation financial statements for the sley corporations pursuant to her assignment to the sley corporations’ account brown was told to prepare trial balances corporate tax returns and compilation financial statements and to make adjustments to the compilation financial statements for accrued income and expenses she was not told to audit the books of the sley corporations brown used the books_and_records prepared by baybrook to prepare trial balances and then used the trial balances to prepare the sley corporations’ tax returns brown was not assigned to do and did not do any verification of the truth of the figures on the books_and_records kept by baybrook baybrook was brown’s primary contact person regarding the sley corporations’ tax returns during the period date through date brown occasionally spoke to petitioner about the sley corporations’ tax returns brown had no discussions regarding the sley corporations’ tax returns with either betsy or ben before date brown had never even met either of them in date brown ended her employment with grant thornton in date petitioner and betsy hired brown to work for the sley corporations brown prepared the sley corporations’ tax returns for and as part of her duties brown also prepared tax returns for trusts of which betsy or ben were beneficiaries in betsy hired an independent accountant named olshan primarily to help with investments brown began to discuss the travel_expenses and some other matters that she noted on the sley corporations’ tax returns as a result of a discussion between betsy brown and olshan in early betsy had the sley corporations issue a form_1099 for dividend income received in the form of payment of travel_expenses also for betsy’s and ben’s salaries were reduced to dollar_figure and beatrice’s salary was reduced to dollar_figure petitioner and betsy timely filed joint tax returns for through petitioner timely filed a separate tax_return for dollar_figure on date petitioner betsy and respondent extended to date the period for assessment for respondent audited petitioner’s and betsy’s joint tax_return sometime before date and concluded that petitioner and betsy had overstated their income for that year by dollar_figure this overstatement resulted in a dollar_figure overstatement of petitioner’s and betsy’s tax_liability the resulting form_4549 income_tax examination changes for agreed to on date shows that petitioner and betsy were entitled to a dollar_figure downward adjustment to income for sale of partnership_interest petitioner and betsy reported this item on their tax_return as ordinary_income from the sale of integrated natural_gas partnership apparently petitioner and betsy received a credit or refund of the dollar_figure the tax returns for through were filed on or about apr of the appropriate years the tax_return for was filed on date which was timely because berger had timely filed on petitioner’s and betsy’s behalf an application_for a 4-month automatic_extension to date table sets forth petitioner’s and betsy’s adjusted_gross_income taxable_income and income_tax_liability as shown on their tax_return adjusted by respondent in and determined in the notice_of_deficiency in the instant cases table tax_return audit--revenue notice of agent’s report deficiency1 adjusted_gross_income dollar_figure taxable_income big_number dollar_figure income_tax_liability big_number big_number dollar_figure big_number these amounts are as shown in the notice_of_deficiency and do not take into account respondent’s later concessions see supra note adjusted_gross_income is not shown on the indicated documents respondent audited petitioner’s and betsy’s joint tax_return sometime before date and concluded that petitioner and betsy had overstated their income for that year by dollar_figure this overstatement resulted in a dollar_figure overstatement of petitioner’s and betsy’s tax_liability the resulting form_4549 income_tax examination changes for shows that petitioner and betsy were entitled to a dollar_figure increase in deduction for rental expenses and a dollar_figure increase in deduction for contributions apparently petitioner and betsy received a credit or refund of the dollar_figure respondent audited petitioner’s and betsy’s joint tax_return again sometime before date and concluded that petitioner and betsy had dollar_figure of unreported dividend income for that year this unreported income resulted in a dollar_figure understatement of petitioner’s and betsy’s tax_liability on date respondent mailed to petitioner and betsy a notice_of_deficiency for based on the dollar_figure deficiency betsy paid the deficiency table sets forth petitioner’s and betsy’s adjusted_gross_income taxable_income and income_tax_liability as shown on their tax_return adjusted by respondent in adjusted by respondent in and determined in the notice_of_deficiency in the instant cases table tax_return audit audit notice_of_deficiency adjusted_gross_income dollar_figure taxable_income big_number dollar_figure dollar_figure dollar_figure income_tax_liability big_number big_number big_number big_number the notice_of_deficiency issued in mistakenly sets forth the corrected taxable_income and tax_liability by making the dollar_figure income and dollar_figure liability adjustments as adjustments directly to the amounts set forth on the tax_return as filed ignoring the adjustments made in the audit the effects of the audit are correctly shown in the notice_of_deficiency in the instant cases as the basis for purposes of calculating the deficiency that respondent determined in the instant cases adjusted_gross_income is not shown on the indicated documents in brown photocopied some sley corporations records she turned those records over to respondent’s agent in date and provided other information to that agent on date respondent mailed to petitioner and betsy a notice_of_deficiency for on date respondent mailed to petitioner and betsy a notice_of_deficiency for and also on date respondent mailed to petitioner a notice_of_deficiency for petitioner filed petitions in response to these three notices of deficiency giving rise to the instant cases the notice_of_deficiency for was mailed more than years after the tax_return was filed but within the period agreed upon in the parties’ timely extension agreement sec_6501 the notice_of_deficiency for and was mailed more than years after the and tax returns were filed but within years after the tax_return was filed the notice_of_deficiency for was mailed within years after the tax_return was filed interest_expense for at sometime before betsy borrowed money from markette a portion of which was to be repaid in betsy wrote check no on her checking account for dollar_figure as a payment of interest on the loan and delivered it to brown sometime between date and date the check was dated date the check was posted to markette’s bank account on date and to betsy’s checking account on date betsy wrote checks in her checking account in numerical order check no was recorded on betsy’s checking account register on date and check no was recorded on date starting in date betsy and brown began to pack up the sley corporations books_and_records in boxes because they were going to move the sley corporations office out of the grossman flask sublet office space betsy arranged to have professional movers move the sley corporations office on date on their joint tax_return petitioner and betsy listed a dollar_figure personal_interest expense to markette and deducted percent of it--dollar_figure--as an itemized_deduction on schedule a respondent disallowed this deduction for each of the years through petitioner had an underpayment of income_tax required to be shown on his tax_return some part of the underpayment for each of the years and was due to petitioner’s fraud for petitioner knew and had reason to know of the underpayment due to his and betsy’s failure to report betsy’s constructive dividends it would not be inequitable to hold petitioner liable for this underpayment opinion i statute_of_limitations petitioner has properly raised in his petition the affirmative defense of the statute_of_limitations under sec_6501 rule in general section bars assessment of an income_tax deficiency more than years after the later of the date the tax_return was filed or the due_date of the tax_return if sec_6501 provides in pertinent part as follows sec_6501 limitations on assessment and collection a general_rule --except as otherwise provided in this section the amount of any_tax imposed by this title title_26 the internal_revenue_code shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period b time return deemed filed -- early return --for purposes of this section a return of tax imposed by this title filed before the last day prescribed by law or by regulations promulgated pursuant to law for the filing thereof shall be considered as filed on such last day the taxpayer proves that the notice_of_deficiency was mailed more than years after the later of the filing or the due_date then respondent has the burden of pleading and proving the existence of an exception to the general period of limitations 54_tc_255 10_bta_1069 see 76_tc_818 see also 88_tc_492 in the instant cases we found that the tax returns for and were filed more than years before the notice_of_deficiency for those years was issued and that the tax returns for and were filed less than years before the notices of deficiency for those years were issued although the tax_return for was filed more than years before the notice_of_deficiency for that year was issued we found that the parties had timely extended the period for assessment as to and the notice_of_deficiency was mailed within that extended period thus the statute_of_limitations is in issue only for and respondent contends that the instant cases fall within the exception to the general period of limitations set forth in sec_6501 which provides that if a false_or_fraudulent_return is filed with the intent to evade tax then the tax may be assessed at any timedollar_figure petitioner contends that respondent has failed to prove fraud by clear_and_convincing evidence for and and thus assessment and collection of tax for and are barred by the statute_of_limitations we agree with respondent as to and with petitioner as to and respondent has the burden of proving the applicability of the fraud exception to the general period of limitations sec_6501 limitations on assessment and collection c exceptions -- false return --in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time proof that either spouse committed fraud on a joint tax_return extends the limitations_period for both spouses on that tax_return even though only one of the spouses may be liable for the fraud addition_to_tax 56_tc_982 affd 470_f2d_87 1st cir 56_tc_213 in the joint notices of deficiency respondent had determined that both betsy and petitioner had committed fraud for through however in the instant cases respondent’s counsel made it plain at trial that respondent is relying as to the statute_of_limitations solely on the fraud determined against petitioner and not on any contention that betsy committed fraud farmers feed co v commissioner b t a pincite6 this burden is the same as that which respondent has under sec_6653 384_f2d_229 3d cir revg on other grounds 46_tc_622 39_tc_988 to carry this burden for a year respondent must prove two elements as follows that petitioner has an underpayment_of_tax for that year and that some part of that underpayment is due to fraud sec_7454 rule b eg 264_f2d_930 5th cir 56_tc_213 53_tc_96 each of these elements must be proven by clear_and_convincing evidence 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 81_tc_640 for this purpose respondent need not prove the precise amount of the underpayment resulting from fraud but only that sec_7454 burden_of_proof in fraud foundation_manager and transferee cases a fraud --in any proceeding involving the issue whether the petitioner has been guilty of fraud with intent to evade tax the burden_of_proof in respect of such issue shall be upon the secretary there is some underpayment and that some part of it is attributable to fraud e g 466_f2d_11 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 in carrying this burden respondent may not rely on petitioner’s failure to meet his burden of proving error in respondent’s determinations as to the deficiencies e g 92_tc_661 78_tc_304 and cases cited therein where fraud is determined for each of several years respondent’s burden applies separately for each of the years 225_f2d_216 6th cir affg in part and revg in part a memorandum opinion of this court dated date 25_tc_940 affd sub nom 250_f2d_798 2d cir a mere understatement of income does not establish fraud however a pattern of consistent underreporting of income for a number of years is strong evidence of fraud 451_f2d_197 3d cir affg t c memos and 422_f2d_63 6th cir affg tcmemo_1968_100 otsuki v commissioner t c pincite the issue of fraud poses a factual question that is to be decided on an examination of all the evidence in the record plunkett v commissioner f 2d pincite 328_f2d_147 7th cir affg 37_tc_703 stone v commissioner t c pincite in order to establish fraud respondent must show that petitioner intended to evade taxes which petitioner knew or believed he owed by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes e g 394_f2d_366 5th cir affg tcmemo_1966_81 252_f2d_56 9th cir 73_tc_370 61_tc_249 affd 519_f2d_1121 5th cir this intent may be inferred from circumstantial evidence powell v granquist f 2d pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir including the implausibility of petitioner’s explanations 796_f2d_303 9th cir and cases there cited affg tcmemo_1984_601 204_f2d_205 5th cir affg a memorandum opinion of this court dated date we consider first whether petitioner has an underpayment_of_tax for any of the statute_of_limitations years and then we consider whether any part of that underpayment is due to fraud a underpayments of tax in order to determine whether there were any underpayments of tax we first determine whether petitioner had unreported income for through dollar_figure in the notices of deficiency respondent determined that petitioner and betsy omitted to report on their through joint tax returns constructive dividends in the form of personal travel and entertainment_expenses paid on behalf of betsy by markette other adjustments are briefly described supra in note sec_2 and on opening brief however respondent states that respondent relies only on certain of the travel and entertainment items to carry the fraud burden_of_proof the latter items are listed in table table also shows the totals of the travel and entertainment constructive_dividend adjustments in the notices of deficiency because a year is open under sec_6501 only if respondent succeeds in proving by clear_and_convincing evidence that there is an underpayment due to fraud we focus in this part of the opinion on only the items listed in table we have determined supra that the statute_of_limitations is in issue only for and nevertheless we consider petitioner’s actions at this point because any pattern established may have a bearing on our analysis of other years e g 422_f2d_63 6th cir affg tcmemo_1968_100 table -- -- dollar_figure dollar_figure dollar_figure -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- -- -- -- -- -- -- dollar_figure -- -- -- -- -- -- -- -- -- -- miami fla miami key west fla hawaii lake tahoe nev l a olympics new york n y orlando fla acapulco mexico stamford conn corpus christi tex san diego calif canada los angeles calif snowmass colo western trip miscellaneous washington annual fee totals--fraud per respondent’s brief total travel and entertainment adjustments --notice of deficiency dollar_figure dollar_figure -- -- -- dollar_figure -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- -- dollar_figure -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent does not set forth the amounts of the corpus christi texas trips constructive dividends at the same place in the brief at which the other_amounts are listed the amounts we show for the corpus christi constructive dividends are taken from appendix vi to respondent’s opening brief see infra text following note for discussion of the effect of unexplained allowance items in the notices of deficiency sec_61 includes dividends in gross_income sec_316 provides that a dividend is any property distributed by a corporation to its shareholders out of post-1913 accumulated or current earnings and profitsdollar_figure sec_316 a distribution taxable as a dividend under sec_301 may be found even though the corporation has not formally declared a dividend or even intended to distribute a dividend 577_f2d_1206 5th cir 496_f2d_1384 5th cir 273_f2d_248 4th cir affg tcmemo_1959_96 accordingly an expenditure made by a corporation for the personal benefit of one of its shareholders or the personal_use of corporate property by a shareholder may result in the shareholder’s being treated as having received a constructive_dividend 621_f2d_731 5th cir 374_f2d_161 8th cir affg on this issue and revg on another issue tcmemo_1964_190 37_tc_650 and opinions there cited see also 279_us_716 in determining whether constructive dividends have been received the key factors are whether the shareholders received petitioner has not argued that markette’s earnings_and_profits for through were insufficient to cover any of the determined constructive dividends thus we do not redetermine the amounts of the relevant earnings_and_profits nor do we address the wrongful diversion and sec_312 issues dealt with in 958_f2d_684 wrongful diversion sec_312 6th cir affg and remanding tcmemo_1987_549 economic benefits from the corporation without expectation of payment therefor ireland v united_states f 2d pincite 418_f2d_589 5th cir and opinions there cited and whether the company-provided benefits made available to the shareholders were primarily of a personal nature rather than in the business interests of the corporation ireland v united_states f 2d pincite loftin and woodard inc v united_states f 2d pincite7 the fact that certain payments are not deductible by a corporation as business_expenses does not automatically result in income to that corporation’s shareholder the disallowed expenses also must represent an economic gain or benefit to the shareholder see 605_f2d_1146 10th cir 85_tc_332 50_tc_409 whether a shareholder received a constructive_dividend is a question of fact loftin and woodard inc v united_states f 2d pincite see generally bittker and eustice federal income_taxation of corporations and shareholders par pincite 6th ed the disputed items we deal with in the fraud portion of the opinion are predominantly travel_expenses where respondent has succeeded in establishing that the travel was by petitioner betsy and the children to a vacation resort or for a family function petitioner contends that the sley corporations business_purpose in most such instances is that the travel was undertaken so that betsy could confer with beatrice or petitioner or sometimes with ben about sley corporations business petitioner states his view of the situation as follows in his answering brief every trip petitioner and betsy took was partly related to business on the trips petitioner and betsy would talk about business and about the sley corporations continuously in the context of closely held personal_holding_companies differentiating between shareholder purpose and corporate purpose makes no sense because the shareholders and their corporation generally have identical interests of course a trip that is primarily for the taxpayer’s individual pleasure is not converted into a business trip merely because some short portions of the trip involve business activities even when it is clear that the asserted business activities actually occurred and that those business activities actually affected the cost of the trip this has been the rule under sec_162 and its predecessors even without regard to the restrictions of sec_274 enacted in e g george r 82_tc_686 35_tc_566 in the instant cases we doubt that there were significant business discussions on these trips petitioner’s general testimony about business discussions was sometimes disputed by betsy where it was supported by betsy in almost all instances betsy’s testimony was no more believable on this point than petitioner’s for example we simply do not believe that petitioner betsy and the children spent thousands of dollars to travel to miami during the months or so each year that beatrice was there simply to facilitate sley corporations business discussions or even in significant part to have such discussions we do not believe betsy’s testimony that when she and the children were in miami for a week she and beatrice spent hours a day discussing sley corporations business we consider the disputed items year-by-year and for any year trip-by-trip in the order appearing supra in table miami markette paid dollar_figure airfare for petitioner betsy and the children to fly to miami in early to visit beatrice see findings check no 1862--miami supra in the context of the entire record we are convinced that the miami trips in general and this early miami trip in particular were primarily personal and that sley corporations’ business if it was discussed at all was at most an incidental side aspect the personal nature of the miami trips is demonstrated by the fact that these were trips taken by the entire household to visit betsy’s mother the children’s grandmother in addition petitioner and betsy grew up in the miami area and petitioner’s parents lived in the miami area during at least some of the years in issue another indication of the personal nature of these trips is that petitioner and betsy did not make notes of what business activities occurred on the trips the general_rule as to allowance of deductions for ordinary and necessary expenses paid_or_incurred during the taxable_year for trade_or_business purposes is now codified at sec_162 sec_274 originally enacted as part of the revenue act of imposes requirements in addition to those of sec_162 for the deductibility of travel and entertainment_expenses incurred in the conduct_of_a_trade_or_business subsection d of sec_274 mandates specific substantiation requirements petitioner has been a tax attorney since we believe that during the years in issue he knew of the substantiation requirements of sec_274 if the trips to miami were indeed business trips then we believe petitioner would have kept the records required by sec_274 thus petitioner’s exceptional knowledge of the tax laws coupled with the fact that no records were kept of what petitioner claims were business_expenses is further evidence that leads us to conclude that the trips to miami were not business trips we conclude and we have found that the trip to miami was primarily of personal nature markette’s payment of dollar_figure of the expenses of this trip constitutes a constructive_dividend to betsy from markette in this amount we hold for respondent on this issue hawaii markette paid dollar_figure of charges that petitioner made on his markette american express credit card that was associated with a trip to hawaii taken by petitioner betsy and the children of this amount a dollar_figure airline ticket related to the hawaii trip later was refunded by way of a credit against the los angeles olympics tickets bill discussed infra respondent also contends that the dollar_figure debit memorandum dated date was an expenditure by markette associated with the trip to hawaii and that this expenditure had a primarily personal purpose we have found that the primary purposes of the trip to hawaii were for petitioner to appear as a panelist on a video conference to be broadcast from hawaii by satellite meet ruff in person and to take a family vacation see findings check no debit memo--hawaii supra petitioner’s appearance on the video conference may have been significant in enhancing his reputation as a tax lawyer although it appears to have netted him only one client but no sley corporations purpose has been suggested as being served by this appearancedollar_figure petitioner’s opportunity to meet ruff might conceivably have served a sley corporations purpose but we have no information suggesting that petitioner or betsy learned or even sought to learn anything from ruff that would have been of use to the sley corporations petitioner’s role in the video conference on oahu lasted only about a few hours with perhaps some studio preparation the day before petitioner and betsy visited ruff’s operations on maui but the record does not indicate that this was anything more than a walk-through on the other hand petitioner betsy and the children were in hawaii for days or more thus substantially_all of the time that petitioner betsy and the children spent in hawaii was spent having a family vacation-- clearly a personal purpose and not a sley corporations’ business_purpose we conclude and we have found that there was no or practically no sley corporations business_purpose for the hawaii trip and the predominant purposes of the hawaii trip were personal pleasure and grossman flask business however we do not agree with respondent’s contention that betsy should be charged with dollar_figure constructive_dividend petitioner has not contended for or pointed to evidence as a basis for any allowance of an offsetting deduction on account of his trade_or_business as a lawyer income on account of this trip firstly dollar_figure of the amount markette paid_by its check no on account of this trip was refunded to markette by way of a credit against the los angeles olympics tickets bill discussed infra as we understand respondent’s contentions respondent includes the dollar_figure in the hawaii trip expenses because that was paid as part of markette’s check no payment of the date american express invoice and also includes the dollar_figure in the los angeles olympics expenses because the credit was used against the charge for olympics tickets paid as part of markette’s payment of the date american express invoice this is improper double-counting we conclude and we have found that the dollar_figure is not properly an expense of the hawaii trip secondly our findings_of_fact detail the little information that the record reveals about the dollar_figure debit memorandum respondent’s conclusion that this is properly a markette expenditure for a constructive_dividend purpose is neither adequately supported nor adequately refuted by evidence in the record respondent who has the burden of proving on this issue that the debit memorandum represents an economic gain or benefit to betsy dolese v united_states f 2d pincite falsetti v commissioner t c pincite ashby v commissioner t c pincite must bear the consequence of failing to carry that burden we conclude that the trip to hawaii was primarily of a personal nature respondent proved by clear_and_convincing evidence that dollar_figure dollar_figure minus dollar_figure of markette’s expenditures_for this trip was associated with that purpose thus betsy received a dollar_figure constructive_dividend in from markette we hold for respondent as to dollar_figure and for petitioner as to dollar_figure dollar_figure plus dollar_figure on this issue lake tahoe markette paid dollar_figure for round-trip airline tickets for petitioner betsy and their children to visit lake tahoe see findings check no 1896--lake tahoe supra however petitioner did not go on that trip and american express refunded the dollar_figure cost of his ticket thus the net markette payment for this trip was dollar_figure betsy testified that the primary purpose of the family’s usual midsummer lake tahoe trips was pleasure and we have found that that was the primary purpose of this trip on brief petitioner refers to betsy’s testimony that we looked at investment properties around the tahoe area and his testimony that he talked about the corporations’ assets with betsy ‘every waking moment maybe too much ’ firstly there is no basis for allocating any part of the expenses of this lake tahoe trip to sley corporations business as distinguished from petitioner’s and betsy’s personal and family purposes secondly petitioner did not go on that trip so he could not have looked at investment properties with betsy on that trip thirdly betsy testified that she never did anything about the alleged investment_property examination we are satisfied that respondent has shown by clear_and_convincing evidence that the lake tahoe trip was for personal pleasure and not for sley corporations’ business and that markette’s payment of the cost of the airline tickets constituted income to betsy reportable on petitioner’s and betsy’s joint tax_return however we do not agree with respondent’s contention that petitioner and betsy should be charged with dollar_figure constructive_dividend income on account of this trip we have found that dollar_figure of the amount markette paid_by its check no on account of this trip was refunded to markette by way of a credit against the los angeles olympics tickets bill discussed infra as we understand respondent’s contentions respondent includes the dollar_figure in the lake tahoe trip expenses because that was paid as part of markette’s payment of the american express date invoice and also includes the dollar_figure in the los angeles olympics expenses because the credit was used against the charge for olympics tickets paid as part of markette’s payment of the american express date invoice this is improper double- counting we conclude and we have found that the dollar_figure is not properly an expense of the lake tahoe trip we conclude that the trip to lake tahoe was primarily of a personal nature respondent proved by clear_and_convincing evidence that dollar_figure dollar_figure minus dollar_figure of markette’s expenditures_for this trip were associated with that purpose thus betsy received a dollar_figure constructive_dividend from markette we hold for respondent as to dollar_figure and for petitioner as to dollar_figure on this issue los angles olympics markette paid dollar_figure for tickets to the los angeles olympics to be used and in in fact used by petitioner betsy and the children see check nos and olympics supra this payment was made by issuance of a check in the amount of dollar_figure and application of credits on markette’s american express invoice on account of a dollar_figure overpayment resulting from the hawaii trip see supra and a dollar_figure overpayment resulting from the lake tahoe trip see supra see supra table apart from his general contention that on every trip betsy and petitioner discussed the business of her multimillion dollar enterprise petitioner does not suggest that there was any sley corporations business_purpose for markette to buy the tickets or for himself betsy and the children to go to the los angeles olympics in and we do not perceive any such business_purpose petitioner testified that betsy told him that she would reimburse markette but she did not in fact reimburse markette we conclude and we have found that the tickets to the los angeles olympics were personal respondent proved by clear_and_convincing evidence that markette paid dollar_figure for these tickets thus betsy received a dollar_figure constructive_dividend from markette we hold for respondent on this issue new york markette paid dollar_figure for airfare and dollar_figure for hotel and meals for a trip to new york n y on date and a return on date for petitioner betsy and the children see findings check nos and 1912--new york city supra on opening brief petitioner concedes that any travel related to the children is a constructive_dividend as detailed in our findings supra of the total dollar_figure we have attributed dollar_figure to the children and the remaining dollar_figure to petitioner and betsy we have accepted petitioner’s and betsy’s testimony to the effect that the purpose of this trip was for petitioner and betsy to go to the diamond district in new york city to talk with diamond brokers about selling the sley corporations’ diamonds we have accepted their testimony that this was not a vacation trip we conclude and we have found that the expenditures_for the children on this new york trip were for personal purposes and not for sley corporations business_purpose thus betsy received a dollar_figure constructive_dividend from markette we hold for respondent as to dollar_figure and for petitioner as to dollar_figure on this issue summary--1983 our fraud issue holdings as to constructive dividends are summarized in table table respondent’s contention on brief dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure court’s holding dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure trip miami hawaii lake tahoe l a olympics new york totals miami on date markette issued check no to eastern airlines inc in the amount of dollar_figure apart from photocopies of the front and back of the check the only evidence in the record as to this item is the following colloquy q mcdougal check number should be probably a couple page down for eastern air dollar_figure date would that be for a miami trip a betsy i haven’t found it yet q i’m sorry a okay i found it it might be i don’t have the bills to match it up q but that time of year would eastern airline’s flights have been to miami a most likely we cannot determine from the foregoing whether or not betsy received a constructive_dividend on account of that payment respondent has failed to carry the burden of proving that constructive_dividend by clear_and_convincing evidence we hold for petitioner on this issue miami on or about date betsy charged a round-trip ticket on pan american world airways to miami for dollar_figure markette paid for this on date by check no apart from photocopies of the front and back of the check photocopies of the fronts of the charge slip the september invoice and the invoice stub and the fact that petitioner’s and betsy’s son was years old at the time the only evidence in the record as to this item is the following colloquy q mcdougal if you’ll turn back to exhibit aq again please page on the invoice at the bottom is an american express charge for pan am ticket for g grossman from dulles to miami in the amount of dollar_figure your son’s name begins with a g --geoffrey a betsy yes q would that pertain to him a well i have a son named geoffrey q do you remember sending him on a flight to florida in a i’m not sure this is an awful large amount for one ticket q you think it might have been more than one ticket a what q do you think it might have been for more than one ticket a i have no idea usually my children are in camp in august until about the middle of august i’m not really sure q during this general period of time through do you recall sending your son to florida say to visit his grandparents a we usually went to tahoe in august after the children came home from camp so i’m not really sure about this ticket or this invoice q do you remember any time during this general period of time when you sent your son to florida to meet with his grandparents a i don’t think i would have sent him by himself he was too young q so you don’t know what this ticket is for a no i can’t tell you we cannot determine from the foregoing whether or not betsy received a constructive_dividend on account of that payment respondent has failed to carry the burden of proving that constructive_dividend by clear_and_convincing evidence we hold for petitioner on this issue los angeles olympics on date markette issued check no to united airlines in the amount of dollar_figure apart from photocopies of the front and back of the check and testimony that petitioner betsy and the children had attended the olympics for which markette had bought them tickets in the only evidence in the record as to this item is the following colloquy q mcdougal one more check in exhibit ap mrs grossman number that should be a check to united airlines and it appears that there are five ticket numbers noted at the top a betsy i don’t know what’s noted at the top q at the end of that long number does that appear to be a sequence of five tickets q mrs grossman i don’t have the number right in front of me but does it appear to you that that number refers to a series of about five ticket numbers a i can’t read the number i don’t know if they are numbers or letters it’s not--i must need better glasses i can’t tell you q i can’t read it to you we’ll just move on the check was written i believe july 20th a that’s what it says q the olympics that year were late july and early august of a yes q would you have flown united airlines to the olympics a i don’t remember q so you don’t know whether this check went to the olympics or not a the check didn’t go to the olympics the check is written out to united airlines q my question was very poorly worded you don’t have any idea whether this check related to the olympics trip a i can’t say for sure q do you remember any business trips you took on behalf of markette corporation at around the time of the olympics a i can’t say for sure we cannot determine from the foregoing whether or not betsy received a constructive_dividend on account of that payment respondent has failed to carry the burden of proving that constructive_dividend by clear_and_convincing evidence we hold for petitioner on this issue orlando on date petitioner betsy and the children flew to orlando florida they returned on date see findings check no 2008--orlando supra betsy testified that they went to orlando to meet ben at walt disney world she testified that ben had some kind of new computer system that he was working with futures in the market we are satisfied that when parents take their three children then aged and to walt disney world on a day trip the trip is for personal purposes unless something appears in the record to lead us to a different conclusion the only suggestion in the record as to a sley corporations business_purpose is betsy’s reference to ben’s computer system there is no evidence of any discussions at walt disney world about the sley corporations possible use of whatever ben had found or developed nor is there anything in the record indicating why it made business sense to travel from washington d c to orlando and in ben’s case from corpus christi to orlando for any such discussions see george r holswade m d p c v commissioner t c pincite as we have found markette’s american express october invoice showed an dollar_figure credit on account of an item paid for on the august invoice and carried over to the september invoice the september invoice was paid the october invoice also showed the dollar_figure charge for the orlando tickets this left a credit balance of dollar_figure to be carried over to the next invoice thus the orlando tickets were indirectly paid for by markette’s check no we are satisfied and we have found that respondent has shown by clear_and_convincing evidence that the orlando trip was for personal pleasure and not for sley corporations business we conclude that markette’s payment of the cost of the airline tickets constituted constructive_dividend income to betsy reportable on petitioner’s and betsy’s joint tax_return we hold for respondent on this issue summary--1984 our fraud issue holdings as to constructive dividends are summarized in table table respondent’s contention on brief court’s holding dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- dollar_figure dollar_figure trip miami miami l a olympics orlando totals miami markette paid dollar_figure for airfare to miami for the children that betsy charged on her markette american express credit card our findings_of_fact check no 2036--miami--children supra detail the arrangements that led to the children flying from new york to miami on date it is clear that the children were on vacation in new york and traveled from there to miami to meet their grandmother beatrice petitioner does not even bother to suggest a possible sley corporations business_purpose and we have found that the miami trip was for a personal family vacation purpose betsy testified that the reason that they the children went to miami was because of the babysitter situation we are satisfied that respondent has shown by clear_and_convincing evidence that the children’s miami trip was for personal purposes and not for sley corporations business and that markette’s payment of the cost of the airline tickets constituted constructive_dividend income to betsy reportable on petitioner’s and betsy’s joint tax_return we hold for respondent on this issue miami on date markette issued check no to eastern airlines inc in the amount of dollar_figure on date markette issued check no to eastern airlines inc in the amount of dollar_figure apart from photocopies of the fronts and backs of the checks totaling dollar_figure the only evidence in the record as to this item is the following colloquy q mcdougal if you’ll turn please to page we will skip the marriott invoice at the top because it does not appear to have been charged to the corporation mrs grossman would you look at ap the checks the ‘85 section check number which is about the fifth page down there’s a check to eastern airlines for dollar_figure on february 24th it’s about three pages beyond that eastern airlines in the amount of dollar_figure again in february ‘85 the court now what was your question again mr mcdougal the question is would eastern airline tickets purchased at that time of year be for the spring miami trip the witness betsy i have no idea what they’re for by mr mcdougal q i’m sorry a i have no idea what they were for in february q do you recall flying eastern airlines for trips other than to miami a no q we just looked pincite the check above that is american express february 26th for dollar_figure if the eastern checks were for a trip to miami would the american express charges for the same period be for some other purpose a i don’t know although respondent referred to markette check no in the colloquy and determined in the notice_of_deficiency that the amount of that check dollar_figure also was constructive_dividend income to betsy the record does not include information shedding further light on check no or its connection to check nos and we cannot determine from the foregoing whether betsy received a constructive_dividend on account of the dollar_figure payment by check nos and respondent has failed to carry the burden of proving that constructive_dividend by clear_and_convincing evidence we hold for petitioner on this issue lake tahoe markette paid for dollar_figure of airfare to reno--dollar_figure round-trip for betsy and dollar_figure reno-to-washington d c for petitioner see findings check no 2108--lake tahoe supra betsy testified as follows regarding this trip q mcdougal so this trip would be purely personal a betsy well we went out there and i guess it was basically personal we were there by ourselves we probably took sometime to talk about what was going on with the business betsy flew to reno on date the record does not indicate when petitioner went there or how his flight there was paid for betsy and petitioner flew back on date as we noted in analyzing the lake tahoe trip betsy testified that the primary purpose of the family’s usual midsummer lake tahoe trips was pleasure we have found that the lake tahoe trip almost precisely in the middle of the summer also was taken primarily for pleasure respondent has shown by clear_and_convincing evidence that petitioner’s and betsy’s lake tahoe trip was for personal purposes and not for sley corporations business and that markette’s payment of the cost of the airline tickets constituted constructive_dividend income to betsy reportable on petitioner’s and betsy’s joint tax_return we hold for respondent on this issue acapulco markette paid dollar_figure on account of an date trip by petitioner betsy and the children to acapulco see findings check nos and 2092--acapulco supra betsy testified as follows regarding this trip q mcdougal thank you i’m going to ask you to move back to exhibit aq again this time page the invoice on page both pages show charges for the acapulco princess in mexico and a couple of other charges in mexico and page appears to show the backup charge slips for that invoice do you recall the purpose of the trip to acapulco a betsy the purpose was a spring vacation trip q did it have anything to do with the business of markette corporation a not specifically petitioner’s analysis of the sley corporations business_purpose of this trip is as follows betsy and petitioner travelled to destinations that were conducive to business discussions and business discussions were held p r f the grossman house was being renovated p r f and was at that time an unsuitable forum to discuss sley system business there follows an attack on respondent’s expenditures of tax money he collects in cases like the one at bar petitioner worked in a busy law office p r f a he devoted dollar_figure percent of his time to his law firm p r f a the trips to mexico and canada preceding the end of his marriage were trips where markette corp business was discussed and the expenses paid are not dividends to petitioner obviously betsy and petitioner had substantial trouble communicating at home when betsy and petitioner travelled to acapulco and canada markette corp business was discussed p r f we are satisfied that betsy’s testimony captured the essence of the situation respondent has shown by clear_and_convincing evidence and we have found that petitioner’s betsy’s and the children’s acapulco trip was for personal purposes and not for sley corporations business we conclude that markette’s payment of the costs of the trip constituted income to betsy reportable on petitioner’s and betsy’s joint tax_return we hold for respondent on this issuedollar_figure stamford markette paid a dollar_figure bill from le pavillon dated date that petitioner charged on his markette american express credit card this expenditure was associated with a trip to stamford connecticut to attend a bar mitzvah on the same day petitioner and betsy charged two adult dollar_figure ea and four on brief respondent asserts that betsy had dollar_figure constructive_dividend income on account of the acapulco trip our addition comes to dollar_figure and we have so found the latter number appears to be consistent with respondent’s determination in the notice_of_deficiency our holding is for the latter number children’s dollar_figure ea one-way shuttle airline tickets between washington d c and new york markette also paid the dollar_figure cost of these airline tickets see findings check nos and -stamford supra the trip to stamford to attend the bar mitzvah was personal and not on sley corporations business although the evidence of record as to the dollar_figure is equivocal petitioner appears to concede that the shuttle travel was the washington-new york or the new york-washington portion of the stamford trip petitioner’s only contention on this point on answering brief is that the dollar_figure trip to the new york diamond market was a legitimate business_expense although it is clear that the stamford trip is entirely personal and thus the dollar_figure is entirely personal we cannot tell from the record how the six shuttle tickets fit in and what was the length and nature of the associated new york city trip betsy for example could not recall any trip to new york with four children respondent has shown by clear_and_convincing evidence and we have found that petitioner’s and betsy’s stamford trip was for personal purposes and not for sley corporations business we conclude that markette’s payment of the dollar_figure item related to this trip constituted income to betsy reportable on petitioner’s and betsy’s joint tax_return respondent has failed to make the same showing as to the shuttle tickets we hold for respondent as to dollar_figure and for petitioner as to dollar_figure on this issue corpus christi markette paid dollar_figure for round-trip airfare to corpus christi texas for betsy and the children see findings check no 2098--corpus christi supra betsy testified as follows regarding this corpus christi trip q mcdougal do you remember the purpose of the trip a betsy i think my mother was out there and i think i had gone out there to meet with my mother and my brother q and was that for the business of markette corporation a i think there was some business that was discussed q was that the primary purpose of the trip a i don’t remember specifically q what interest did markette corporation have in having your children go to corpus christi a i don’t know i mean all these bills were given over to harvey berger and it was not my procedure to ever really question what was done with these things respondent has shown by clear_and_convincing evidence and we have found that betsy’s and the children’s corpus christi trip was for personal purposes and not for sley corporations’ business we conclude that markette’s payment of the dollar_figure airfare constituted constructive_dividend income to betsy reportable on petitioner’s and betsy’s joint tax_return we hold for respondent on this issue san diego markette paid dollar_figure for betsy’s round-trip airfare to san diego see findings check no 2098--san diego supra betsy testified as follows regarding this trip q mcdougal now the invoice back on page six also shows an american airline charge of dollar_figure do you see that it’s the next charge down after the u s air charges a betsy yes q page eight shows a receipt in your name from dulles to o’hare to san diego in the amount of dollar_figure at the bottom of the page a yes q what was the purpose of the trip to san diego a i had gone out there myself q for what purpose a pleasure on answering brief petitioner’s only response seems to be petitioner knew nothing about said trip respondent has shown by clear_and_convincing evidence and we have found that betsy’s san diego trip was for personal purposes and not for sley corporations business we conclude that markette’s payment of the dollar_figure airfare constituted constructive_dividend income to betsy reportable on petitioner’s and betsy’s joint tax_return we hold for respondent on this issue canada markette paid dollar_figure for expenses of petitioner betsy and the children on a trip to canada see findings check nos and 2108--canada supra when asked what the purpose was of this 10-day date trip betsy testified that basically it was a family trip on answering brief petitioner states that while in canada betsy grossman and petitioner continually discussed markette corp business we do not believe petitioner’s protestations about continually discussing sley corporations business in buffalo montreal toronto ottawa and places in between at trial petitioner appeared to have acknowledged that the expenses of the canada trip should have been subject_to an allocation to do the right thing however taking into account factors described in george r holswade m d p c v commissioner t c pincite and the allocations we made in that opinion the record herein leads us to the conclusion that no allocation should be made in the instant cases all the canada trip expenses here in dispute are personal respondent has shown by clear_and_convincing evidence and we have found that petitioner’s betsy’s and the children’s canada trip was for personal purposes and not for sley corporations business we conclude that markette’s payment of the costs of the trip constituted constructive_dividend income to betsy reportable on petitioner’s and betsy’s joint tax_return we hold for respondent on this issue los angeles markette paid dollar_figure for petitioner’s airfare from los angeles to washington d c that petitioner charged on his markette american express credit card see findings check no 2100--los angeles supra respondent asked betsy about the airline ticket and betsy testified that she did not remember anything about the trip and did not specifically remember anything about petitioner’s being in los angeles on sley corporations business respondent did not ask petitioner about the trip and petitioner did not testify about it respondent has failed to show by clear_and_convincing evidence that petitioner’s los angeles trip was for personal purposes and provided a benefit to betsy we hold for petitioner on this issue summary--1985 our fraud issue holdings as to constructive dividends are summarized in table table trip on brief court’s holding respondent’s contention miami miami lake tahoe acapulco stamford corpus christi san diego canada los angeles totals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure table supra shows that we found that betsy had dollar_figure of constructive_dividend income from markette payments for personal travel and entertainment_expenses the dollar_figure difference between that amount and the dollar_figure shown in table is accounted for by betsy’s round-trip ticket to miami described in our findings of check no 2036--miami--betsy supra respondent included that item in the notice_of_deficiency but not in the listing of fraudulent items on answering brief petitioner contends as follows trips respondent contends at page sec_124 - of her opening brief that betsy had constructive_dividend income from corporate expenditures which was fraudulently omitted from petitioner’s joint_return petitioner in his opening brief at page sec_177 - inclusive argues that he is an innocent spouse for petitioner relies on his innocent spouse argument as his response to respondent’s constructive_dividend claim petitioner neither signed nor saw markette’s tax_return p r f a the pages of respondent’s opening brief to which petitioner refers are where respondent details respondent’s contentions as to fraudulently omitted constructive dividends totaling dollar_figure see supra table thus petitioner appears to concede these omissions although contesting his involvement in these omissions and in any fraud that might be associated therewith despite petitioner’s broad concession however we reduce this dollar_figure figure by dollar_figure of allowances by respondent and dollar_figure of expenses determined by respondent to be fraudulently omitted constructive dividends but with respect to which we did not find a personal purposedollar_figure in the notice_of_deficiency for respondent determined that omitted constructive_dividend income was only dollar_figure see supra table this resulted from respondent’s allowing a total of dollar_figure from the challenged items--the sum of the four adjustments shown on supra table in connection with check nos dollar_figure dollar_figure and dollar_figure and the dollar_figure adjustment not related to a specific check although there is some suggestion that respondent has had second thoughts about some or all of those allowances respondent has not moved to amend the answer to reduce the amount of any of these allowances also respondent has failed to clarify precisely on the other side of the coin we found that certain expenses had a personal purpose with respect to which respondent did not allege fraud compare supra table with table which of the disputed expenditures are being allowed and in what amounts thus we construe these allowances against respondent we also reduce the dollar_figure figure by dollar_figure as follows dollar_figure of miscellaneous washington area expenses as we found that the record does not support a finding that these expenditures had a personal purpose see supra check no miscellaneous washington d c dollar_figure annual membership fee that we found had a business_purpose see supra check no american express fee and dollar_figure refund of one of the five washington-miami tickets see supra check nos and 2203--miami we hold for respondent to the extent of dollar_figure dollar_figure less dollar_figure and less dollar_figure and for petitioner to the extent of dollar_figure dollar_figure plus dollar_figure on this issue conclusions table shows the amounts of constructive dividends betsy received from markette that petitioner and betsy omitted from their through tax returns table year respondent’s contentions table court’s holdings dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner does not contend that he is entitled to offsetting deductions or credits for any of those yearsdollar_figure thus we conclude that respondent has shown by clear_and_convincing evidence that petitioner had an underpayment_of_tax for each of the years through we hold for respondent on this issue b fraudulent intent respondent contends that petitioner’s returns for four consecutive years omitted substantial amounts of constructive_dividend income petitioner was intimately aware of the pattern of omissions petitioner’s specialized knowledge and the parties have stipulated that petitioner and betsy-- are entitled to credits in the above amounts the amounts of f i c a taxes withheld from sley corporations’ payments to betsy for dollar_figure dollar_figure and dollar_figure see supra table in determining the amounts of overpayments or deficiencies to be paid with respect to their joint returns for said years we understand this to be an agreement relating to payments and not an agreement affecting the determination of the underpayment as used in sec_6653 however this agreement would affect the amount of any additional addition_to_tax under sec_6653 experience in the tax field makes this awareness of greater significance this pattern of omissions was part of a larger pattern of tax_evasion in which distributions of earnings_and_profits of markette and related corporations were disguised as deductible compensation and in which petitioner had the guiding hand and petitioner’s false and misleading statements to respondent and the court all lead to the conclusion that petitioner had a fraudulent intent in omitting the constructive_dividend income petitioner maintains that betsy managed all grossman family affairs and made arrangements for all travel during the years in issue betsy oversaw corporate administration of the sley corporations betsy gave petitioner instructions on how to carry out his duties regarding the sley corporations and petitioner followed them and petitioner relied upon betsy ben bea and berger to allocate through reimbursements and their yearly dividend declarations between business and personal expenses petitioner also points out that respondent had previously audited petitioner’s and betsy’s and tax returns and respondent then determined that petitioner and betsy had overpaid their taxes finally petitioner insists that he relied on baybrook and berger--both of whom were highly qualified and had access to all books and records--to assure the accuracy of his and betsy’s and the sley corporations’ tax returns and determine the amounts of betsy’s dividends we agree with significant portions of respondent’s contentions but conclude that respondent failed to carry the heavy burden_of_proof as to and petitioner knew that he and betsy charged personal expenses on markette’s american express credit cards petitioner oversaw the sley corporations’ daily operations and knew that markette paid these charges and did not identify these payments as payments of personal expenses petitioner knew that berger was not retained to audit the sley corporations’ books_and_records and so berger almost certainly would not discover that markette paid petitioner’s and betsy’s personal expenses petitioner a tax lawyer familiar with constructive_dividend rules understood that he and betsy were failing to report income on which they were taxable petitioner’s attempts to blame the omissions on baybrook berger and betsy are not credible these attempts are a further indication of petitioner’s fraudulent intent we consider these elements seriatim and then deal with other considerations petitioner’s knowledge of credit card charges firstly petitioner went on almost all of the trips discussed in part a if petitioner did not go with his family on a particular vacation trip then betsy told petitioner of the trip secondly petitioner knew that expenses of these vacation trips were charged to markette because he himself charged many of those expenses on his markette american express credit card in petitioner charged on his american express credit card the airfare to lake tahoe and all the expenses associated with the hawaii trip on the new york city trip all the charges were on betsy’s markette american express credit card but petitioner signed the credit slips for the hotel etc expenses in petitioner charged most of the expense of the acapulco trip the expense associated with the trip to stamford and all but the airline ticket portion of the expenses associated with the trip to canada in petitioner charged part of the expenses associated with the trips to miami dinner for petitioner and betsy at the shoreham hotel the charges from lenny’s restaurant and vista international hilton and part of the expenses associated with the second trip to key west petitioner’s knowledge of payments petitioner knew that markette paid for the charges on the markette american express credit cards because he directed baybrook to make those payments petitioner supervised baybrook in her duties for the sley corporations and she took directions including directions with respect to paying bills exclusively from petitioner petitioner brought the american express invoices to baybrook and told her which of the sley corporations was to pay for the charges on a particular invoice after baybrook prepared a check as payment she attached the check to the invoice and returned it to petitioner for his final review petitioner closely reviewed each check against each invoice as well as each transaction on each invoice petitioner signed most of the markette checks to pay for the charges on the american express invoices betsy signed checks when petitioner asked her to do so in verifying the charges on the american express invoices petitioner checked with betsy on at least some occasions to determine whether betsy had made a particular charge petitioner never told baybrook that a travel expense on an american express invoice was a personal item and thus was not to be paid_by the sley corporations petitioner’s knowledge of berger’s limited role petitioner brought berger into the picture initially to prepare the sley corporations’ tax returns berger continued preparing the sley corporations’ tax returns petitioner’s and betsy’s tax returns and the sley corporations’ compilation financial statements he also calculated the amounts of dividends necessary to avoid imposition of personal_holding_company taxes on the sley corporations berger was not retained to do any audit work on behalf of the sley corporations each of berger’s compilation financial statements includes a compilation report that starts as follows a compilation is limited to presenting in the form of financial statements information that is the representation of management we have not audited or reviewed the accompanying date etc financial statements and accordingly do not express an opinion or any other form of assurance on them because petitioner knew that berger did not audit the sley corporations books--and was reminded of this in each year’s compilation financial statements--petitioner knew that berger would not discover that markette paid petitioner’s and betsy’s personal expenses as a result no one in the system would be likely to realize that betsy had constructive dividends that were not reported on petitioner’s and betsy’s joint tax returns petitioner’s knowledge of the tax laws in analyzing whether some part of the underpayments of the tax was due to petitioner’s fraud we consider petitioner’s background and knowledge of tax law 877_f2d_1364 8th cir affg tcmemo_1987_ 732_f2d_1459 6th cir affg tcmemo_1982_603 55_tc_85 as we have said in determining the presence or absence of fraud the trier of the facts must consider the native equipment and the training and experience of the party charged 19_tc_631 petitioner is a practicing attorney with an ll m in taxation degree from new york university petitioner was a senior trial attorney in the trial branch of the tax_court litigation division office_of_chief_counsel internal_revenue_service for years he has been in private practice specializing in tax law for about years petitioner is a member of the bar of this court petitioner understands that a shareholder-taxpayer receives a constructive_dividend when a corporation in which a taxpayer owns stock pays the personal expenses of that shareholder without the expectation of repayment we take judicial_notice of a case in this court first teachers investment corp v commissioner tcmemo_1980_302 involving constructive dividends in which petitioner appeared as counsel for the taxpayer and a case before the court_of_appeals for the fourth circuit 826_f2d_1379 4th cir affg tcmemo_1986_149 also involving constructive dividends in which petitioner appeared on brief for the taxpayer petzoldt v commissioner t c pincite 87_tc_1016 further we believe that petitioner knows that expenses can be apportioned between the business and personal portions of a trip because petitioner arranged for the sley corporations to pay for only that portion of baybrook’s trip to florida that she spent on business see supra note not her entire trip petitioner’s background increases our confidence that he understood that when he told baybrook that markette was to pay for the travel and entertainment_expenses on the markette american express invoices it would result in the constructive dividends’ not being reported on his and betsy’s joint tax returns we believe that petitioner acted in bad faith with the intention that the constructive dividends not be reported petitioner points to the relatively small amounts of omitted constructive dividends compared to the substantial amounts of income that he and betsy reported and substantial amounts of income taxes they paid compare for example table with tables and the significance of large relative omissions in most fraud opinions decided for respondent is that the relative magnitude of the omissions convinced us that the omissions could not have been inadvertent in the instant cases petitioner’s knowledge of the tax laws combines with the other elements we discuss to convince us that these omissions could not have been inadvertent thus in the instant cases the comparatively small relative magnitude of omissions does not point toward inadvertence petitioner’s misleading explanations petitioner claims that he was merely acting as betsy’s agent in her administration and oversight of the sley corporations and that betsy gave petitioner instructions on how to carry out his duties the extension of petitioner’s argument then is that petitioner cannot be held responsible for any income that may have been omitted from petitioner’s and betsy’s joint tax_return because petitioner was merely acting under betsy’s control and direction this claim is squarely contradicted by the record we are not concerned with whether petitioner was betsy’s agent in the sense that betsy is bound by or liable for petitioner’s actions our concern is as to petitioner’s liability for his own actions it was petitioner not betsy who hired and supervised baybrook it was petitioner not betsy who directed baybrook as to markette’s payment of american express invoices knowing that those invoices included numerous charges for petitioner’s and betsy’s personal benefits it was petitioner not betsy who brought berger into the picture and who understood that berger’s limited engagement meant that in the words of the accountants’ compilation reports that accompanied the sley corporations financial statements berger would merely present information that is the representation of management petitioner thus made and effectuated the decisions that led to the omission of constructive_dividend income from his and betsy’s joint tax returns petitioner controlled the situation and knew what was happening with regard to the omitted income petitioner’s claim that he was merely acting for betsy and implicitly that any blame should be shifted from him to betsy is belied by the record the transparent falseness of petitioner’s effort is itself an indicator of petitioner’s fraudulent intent 363_f2d_151 9th cir affg tcmemo_1963_333 boyett v commissioner f 2d pincite respondent contends that petitioner’s role in the sley corporations’ payments of salaries to betsy and ben is significant because it bear s upon his petitioner’s attitude toward reporting and paying taxes generally petitioner points out that betsy and he reported all of betsy’s salary receipts on their joint tax returns and contends that betsy’s salary is neither a badge of fraud nor relevant to this case after examining the record in the instant case we conclude that the most significant elements of the salary matter are petitioner’s role in the salary determinations and petitioner’s contentions regarding that role we do not decide whether the payments were salary or whether the payments were fraudulentdollar_figure we note that the question of whether the amounts paid to betsy as salary really were salary or really were dividends continued petitioner proposed findings_of_fact that he did not participate in setting the yearly salaries paid_by the sley corporations that he does not know who decided how to allocate the salaries among the sley corporations and that he believes decisions regarding salaries paid_by the sley corporations were made by the corporations’ officers before the sley corporations were moved into grossman flask facilities betsy and ben did not receive salaries from the sley corporations then betsy and ben received salaries but continued affects petitioner’s and betsy’s income taxes not just the income taxes of the payor corporations in particular it affects the schedule w deduction sec_221 and the i r a contribution deduction sec_219 both of which are dealt with supra note and the excise_tax sec_4973 which is dealt with supra note it also has a consequence as to the proper treatment of the amounts withheld as f i c a taxes from the amounts paid to betsy see supra table supra note however petitioner implicitly conceded the schedule w and i r a contribution adjustments respondent conceded the excise_tax and neither side pursued the dispute about the credit for withheld f i c a taxes respondent contends that the salary arrangement was part of a corporate tax_evasion scheme guided by petitioner and so shows petitioner willing to commit tax_fraud at the same time respondent understands that both the schedule w and i r a deductions turn on the question whether amounts paid to betsy by markette corporation during those years represent compensation_for services actually rendered but respondent does not contend that the underpayments resulting from the schedule w and i r a deductions in the instant cases are due to fraud in light of this apparent inconsistency in respondent’s position coupled with the above-described resolutions of the adjustments that flow from the salary issue we conclude that it is not necessary for us to decide in the instant cases whether the payments to betsy constituted salary or additional dividends only from certain of the sley corporations see supra notes and petitioner did not challenge betsy’s and ben’s testimony that each of them was notified by petitioner when her or his salary was set or changed and that neither betsy nor ben participated in the decision-making indeed petitioner proposed findings_of_fact to the effect that betsy and ben did not know who made the decision that the sley corporations would pay them salaries how the salary structure was set for the sley corporations or who decided how much their salaries would be the parties agree that berger did not set the salary structure and that he did not participate in the setting of salary levels at any time the parties agree that berger also did not participate in the decision to allocate the officers’ salaries among the sley corporations or among the officers themselves the parties agree that berger did not have anything to do with the decisions to raise and lower the salaries from year to year petitioner does not suggest that beatrice gave him instructions or even consulted with him in this matter harry was long dead by the time the salaries in question began to be paid petitioner does not explain how he got the salary information that he then presented to betsy and ben that leaves petitioner as the only person who could have made the salary decisionsdollar_figure how often have i sherlock holmes said to you dr watson that when you have continued we conclude and we have found that petitioner set betsy’s and ben’s salaries from the sley corporations at least up to early petitioner had a substantial degree of control_over many matters at the sley corporations the transparent falseness of petitioner’s contentions that he did not participate in the decisions and that he did not know who made the decisions as to betsy’s and ben’s salaries is itself an indicator of petitioner’s fraudulent intent bahoric v commissioner f 2d pincite boyett v commissioner f 2d pincite on brief petitioner lauds baybrook’s and berger’s qualifications and abilities and declares his reliance on them to assure the accuracy of his and betsy’s and the sley corporations’ tax returns and determine the amounts of betsy’s dividends a taxpayer’s reliance on his or her accountant to prepare accurate returns may indicate an absence of fraudulent intent 31_tc_487 this is so however only where the accountant has been supplied with all the information necessary to prepare the returns accurately scallen v commissioner f 2d pincite foster v continued eliminated the impossible whatever remains however improbable must be the truth emphasis in original doyle the sign of four sherlock holmes the complete novels and stories vol l bantam books commissioner 391_f2d_727 4th cir affg on this issue and revg on another issue tcmemo_1965_246 67_tc_143 in the instant cases petitioner supervised baybrook in such a manner that baybrook was not informed of the personal nature of the charges that she was noting on the sley corporations books also petitioner knew that this meant that berger’s access to the books would not enable berger to realize that markette was paying petitioner’s and betsy’s personal expenses petitioner’s effort to claim that he relied on baybrook and berger is belied by the record the transparent falseness of petitioner’s efforts is itself an indicator of petitioner’s fraudulent intent bahoric v commissioner f 2d pincite boyett v commissioner f 2d pincite other considerations we believe that petitioner established a pattern that continued into with regard to constructive dividends and there is strong evidence about his fraudulent intent with regard to the omission of that income from his and betsy’s joint tax returns however determinations about fraud must be made year- by-year drieborg v commissioner f 2d pincite estate of stein v commissioner t c pincite we consider at this point matters of particular significance to individual years a petitioner contends that the fact that an earlier audit of petitioner’s and betsy’s joint tax_return revealed that they overstated their income for that year indicates that petitioner lacked an intent to evade tax for respondent contends that because petitioner did not offer any explanation of this audit it is impossible to draw conclusions from this audit that are relevant to determining petitioner’s intent with respect to the unreported income for respondent also contends that the lack of evidence in the record regarding the audit conducted in should be construed against petitioner respondent urges that under the wichita terminal doctrine petitioner’s failure to offer further evidence of the earlier audit gives rise to the inference that any such evidence would not be favorable to petitioner see 6_tc_1158 affd 162_f2d_513 10th cir we agree with petitioner’s conclusion as table supra shows petitioner and betsy reported a joint liability of dollar_figure for in the notice_of_deficiency in the instant cases respondent determined a joint tax_liability of dollar_figure--dollar_figure less than what petitioner and betsy reported in other words respondent’s determination in the notice_of_deficiency means that petitioner and betsy originally overstated their tax_liability by dollar_figure as a result of respondent’s concessions supra note respondent now contends in effect that petitioner and betsy originally overstated their tax_liability by significantly more than dollar_figure as the text preceding table supra shows this state of affairs results from a audit that resulted in respondent’s deciding that petitioner and betsy overstated their taxable_income by dollar_figure and tax_liability by dollar_figure the record herein does not explain why the audit adjustment was made the stipulated revenue agent’s report does not show that this adjustment was related to any other adjustment for any other year in this regard the instant cases are materially different from those where a nonfraudulent tax_return was made fraudulent by a later action of the taxpayer fraudulently claiming a carryback to the originally nonfraudulent year e g 923_f2d_1005 2d cir revg tcmemo_1990_30 743_f2d_309 5th cir affg tcmemo_1984_25 the instant cases also are materially different from those where the taxpayer unsuccessfully claimed that the original fraud was cured ie the underpayment was eliminated in whole or in part by a later action of the taxpayer e g 245_f2d_730 4th cir affg on this issue and revg on another issue tcmemo_1956_104 payment of correct_tax liability before notice_of_deficiency 38_tc_700 nonfraudulent carryback 559_fsupp_787 d r i nonfraudulent sec_1341 adjustment neither side has cited us to and our research has not disclosed any other opinion involving the pattern of events that we find in the instant cases for respondent contends that petitioner should bear the consequences of the failure to explain on the record why the adjustment to his and betsy’s tax_liability was made however respondent has the burden of proving fraud by clear_and_convincing evidence and we are looking for an explanation of respondent’s determination resolving respondent’s audit we do not agree that the failure to provide the explanation should be borne by petitioner on answering brief respondent invokes the wichita terminal doctrine stating that-- if petitioner really felt that he had such an argument in this case he certainly could have testified about the basis of the examination and submitted himself to cross-examination on the point or he could have offered some other independent evidence of the nature of the adjustments however respondent overlooks the requirement of the adverse inference rule that an uncalled witness not only must be within a party’s power to produce but also must be peculiarly within that party’s power to produce before such an inference may be drawn against that party see 862_f2d_1282 7th cir if a witness is equally available to both parties and neither party calls that witness at trial then no adverse inference is warranted see 469_f2d_1183 9th cir affg on this issue and revg on another issue 51_tc_337 the fact that the tax_liability shown on petitioner’s and betsy’s timely filed tax_return is substantially greater than the tax_liability determined in the notice_of_deficiency in the instant cases is apparent it should be explained by respondent in a fraud case the issue of the audit conducted in and its impact on the question of fraud for was referred to in petitioner’s pretrial memorandum petitioner was called as respondent’s witness and so petitioner was available to respondent and respondent should have dealt with the matter in addition we may assume at least in the absence of explanation to the contrary that respondent’s records indicate the sequence of events and the names of respondent’s participating agents with respect to the audit thus there is no basis for invoking the wichita terminal doctrine against petitioner rather we might fairly consider applying it against respondent petitioner’s and betsy’s tax_return as filed substantially overstated their actual tax_liability but for respondent’s audit and the resulting refund there could not be a holding of fraud against petitioner for for all we can tell petitioner did not initiate that refund we do not decide in the instant cases whether on these facts a taxpayer is entitled to a ruling of no fraud as a matter of law but we do conclude that on these facts the evidence of fraud is less than clear_and_convincing we hold for petitioner as to b the circumstances of the american express invoices for present a special problem for in part i a supra we concluded that respondent proved by clear_and_convincing evidence that betsy received from markette a dollar_figure constructive_dividend which petitioner and betsy omitted from their joint tax_return see supra table based on the record in the instant cases however it is not clear that petitioner knew that markette paid for the trip to orlando petitioner and baybrook established the routine discussed supra daily operation 1980-date for payment of the charges on the markette american express invoices from this description it appears that petitioner did not examine the american express invoices in detail until they were returned to him with an attached check prepared by baybrook the record is not clear as to what steps petitioner and baybrook took to process an invoice like the date invoice on which the airlines tickets to orlando appeared which showed a net credit and not a net amount due because baybrook would not have had to prepare a check as payment for the date invoice it is not clear whether petitioner examined the october invoice in detail if petitioner had examined the october invoice and traced the charges and payments made back to the date invoice then petitioner would have realized that the airlines tickets to orlando appearing on the october invoice were paid for with credit issued on account of the refund of charges appearing on the august invoice it is not clear that petitioner went through such deliberation it is not clear whether petitioner actually knew much less intended that markette paid for the airlines tickets to orlando thus it is not clear that petitioner knew and intended that that amount be omitted from petitioner’s and betsy’s joint tax_return respondent has failed to prove by clear_and_convincing evidence that the omission of the dollar_figure constructive_dividend in was due to petitioner’s fraud as shown supra table this dollar_figure item is the only one of the items that respondent relies on as to which we have found that respondent showed by clear_and_convincing evidence that petitioner had an underpayment_of_tax for respondent’s failure to show by clear_and_convincing evidence that this dollar_figure omission was fraudulent leads to the conclusion that respondent failed to prove by clear_and_convincing evidence that petitioner had a fraudulent underpayment for we hold for petitioner as to c petitioner’s contentions as to are the same as those he makes for however the material facts are different compare supra tables and petitioner’s and betsy’s tax_liability for clearly is greater than the amount they reported on their tax_return we conclude that no special element detracts from our general conclusions as to petitioner’s fraud we hold for respondent as to d petitioner points to his vastly reduced role at the sley corporations after date as a basis for his lack of responsibility for what occurred at the sley corporations however the systems that petitioner oversaw continued to operate for a while at least substantially_all of the constructive dividends were for expenses charged on markette’s american express credit cards while petitioner was fully in charge petitioner continued to play a role in sley corporations’ affairs through and at least into early and petitioner signed his and betsy’s joint tax_return with knowledge of the foregoing we conclude that no special element detracts from our general conclusions as to petitioner’s fraud and that some part of the dollar_figure omitted constructive_dividend income supra table was omitted because of petitioner’s fraud we hold for respondent as to c conclusions we conclude that respondent has shown by clear_and_convincing evidence that petitioner intended to evade his income taxes for each of the years and which taxes petitioner knew or believed he owed by conduct intended to conceal this income accordingly the statute_of_limitations does not bar respondent’s assessment of deficiencies against petitioner for sec_6501 we hold for respondent with respect to and for petitioner with respect to and on this statute_of_limitations issue a fifty-percent fraud addition--1985 ii additions to tax in order to impose the 50-percent fraud addition_to_tax for under sec_6653 respondent must prove by clear follows sec_6653 for provides in pertinent part as sec_6653 failure_to_pay_tax b fraud -- continued and convincing evidence that petitioner has an underpayment_of_tax for that year and that some part of that underpayment is due to fraud sec_7454 rule b our conclusion as to the statute_of_limitations issue results in our concluding that respondent has carried this burden_of_proof as to the 50-percent fraud addition_to_tax for we hold for respondent on this issue with respect to b additional_amount for portion attributable to fraud--1985 the additional_amount added to the tax under sec_6653 is equal to percent of the interest payable under continued in general --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment additional_amount for portion attributable to fraud --there shall be added to the tax in addition to the amount determined under paragraph an amount equal to percent of the interest payable under section a with respect to the portion of the underpayment described in paragraph which is attributable to fraud and b for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax this provision was amended by sec_1503 of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 see infra note sec_6601 and applies only to the portion of the underpayment that is attributable to fraud respondent has the burden of proving by clear_and_convincing evidence what portion of the deficiency is attributable to frauddollar_figure our analysis in part i supra leads us to conclude that respondent proved by clear_and_convincing evidence that the unreported amount for supra table was omitted from petitioner’s and betsy’s joint tax_return due to petitioner’s fraud we hold for respondent on this issue with respect to the indicated amount for the payment described supra in note shall be taken into account in determining the amount of this addition_to_tax we hold for petitioner on this issue with respect to the remaining amount for c fraud additions--1986 in order to impose the fraud 75-percent addition_to_tax or the additional addition_to_tax for under paragraph of sec_6653 respondent must prove by clear_and_convincing the amendments include a provision under which the burden_of_proof shifts to the taxpayer see sec_6653 set forth infra in note the statute applicable to set forth supra in note does not have any such provision and so the general fraud burden-of-proof rules of sec_7454 supra note apply for sec_6653 for provides in pertinent part as follows continued continued sec_6653 additions to tax for negligence and fraud a negligence -- in general --if any part of any underpayment as defined in subsection c is due to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to the sum of-- a percent of the underpayment and b an amount equal to percent of the interest payable under sec_6601 with respect to the portion of such underpayment which is attributable to negligence for the period beginning on the last date prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of tax underpayment taken into account reduced by portion attributable to fraud --there shall not be taken into account under this subsection any portion of an underpayment attributable to fraud with respect to which a penalty is imposed under subsection b b fraud -- in general --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to the sum of-- a percent of the portion of the underpayment which is attributable to fraud and b an amount equal to percent of the interest payable under sec_6601 with respect to such portion for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any continued evidence that petitioner has an underpayment_of_tax for that year and that some part of that underpayment is due to fraud if respondent establishes that petitioner has an underpayment_of_tax some part of which is due to fraud then sec_6653 shifts the burden_of_proof to petitioner to establish what portion of the underpayment is not attributable to fraud our conclusion as to the statute_of_limitations issue results in our concluding that respondent has carried respondent’s burden_of_proof continued extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes is not attributable to fraud these provisions were added by sec_1503 of tra 100_stat_2742 and apply to tax returns the due_date of which is after date the later amendments of these provisions by sec_1015 of the technical_and_miscellaneous_revenue_act_of_1988 tamra pub l 102_stat_3342 and by sec a of the omnibus budget reconciliation act of obra 89--pub l 103_stat_2106 do not affect the instant cases as the result of obra the revised negligence addition_to_tax appears in sec_6662 and the revised fraud addition_to_tax now appears in sec_6663 and sec_6651 in part i b supra we described our conclusion that respondent proved by clear_and_convincing evidence that petitioner and betsy omitted dollar_figure from income and that all of this was due to petitioner’s fraud in the notice_of_deficiency respondent determined that all the constructive_dividend omissions were due to petitioner’s fraud but on brief respondent took the position that only certain of the travel and entertainment constructive dividends were fraudulently omitted compare supra table sec_12 and sec_15 and text following note as to dollar_figure of miscellaneous washington area expenses we held that respondent did not prove fraud by clear_and_convincing evidence however petitioner has failed to carry his sec_6653 burden_of_proof as to these expenses accordingly we hold that the fraud additions to tax for apply to so much of the underpayment as is attributable to dollar_figure dollar_figure plus dollar_figure of constructive income dividend omissions we hold for respondent as to dollar_figure we hold for petitioner as to the remaining amount on this issue d negligence additions--1986 respondent determined in the alternative that if petitioner is not liable for part or all of the additions to tax for fraud for then petitioner is liable for negligence additions to tax under subparagraphs a and b of sec_6653 petitioner did not address this issue on brief because petitioner has the burden_of_proof on the negligence issue we conclude that petitioner conceded this issue see subparagraphs and of rule e 96_tc_226 89_tc_46 the negligence addition_to_tax applies to those items in supra table that we found had a personal purpose and with respect to which we did not sustain respondent’s fraud determination or with respect to which respondent did not determine fraud the negligence addition_to_tax also applies to those items in supra table the purpose of which we were unable to determine on this record those items total dollar_figure we hold for respondent on this issue iii amounts of deficiencies in this part of the opinion petitioner has the burden of proving by a preponderance_of_the_evidence that respondent erred in the notice_of_deficiency determinations as to matters of fact rule a 290_us_111 a amounts of constructive dividends in supra table we set forth our conclusions that dollar_figure of the disputed amounts was constructive dividends to betsy that dollar_figure were sley corporations’ business_expenses and that we could not find that the remaining dollar_figure of disputed markette payments fit into either category petitioner failed to carry his burden of proving that respondent erred in determining that the remaining dollar_figure constitutes unreported constructive_dividend income to betsy in supra table we set forth our conclusions that dollar_figure of the disputed amounts were constructive dividends to betsy that dollar_figure were sley corporations’ business_expenses and that we could not find that the remaining dollar_figure of disputed markette payments fit into either category petitioner failed to carry his burden of proving that respondent erred in determining that the remaining dollar_figure constitutes unreported constructive_dividend income to betsy we hold for respondent on this issue except that we hold for petitioner as to dollar_figure for and as to dollar_figure for b interest_deduction respondent contends that petitioner’s and betsy’s joint tax_return overstated an itemized personal_interest deduction by dollar_figure petitioner contends that the interest_deduction was properly taken for the deduction in issue stems from the dollar_figure interest payment betsy made to markette we agree with respondent’s conclusion for section allowed a deduction subject_to the sec_163 provides in pertinent part as follows sec_163 interest a general_rule --there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness d limitation on investment_interest -- phase-in of disallowance --in the case of any taxable_year beginning in calendar years through b applicable_percentage --for purposes of this paragraph the applicable_percentage shall be determined in accordance with the following table in the case of taxable years beginning in the applicable_percentage is h disallowance of deduction for personal_interest -- personal_interest --for purposes of this subsection the term personal_interest means any interest allowable as a deduction under this chapter continued limitations of subsections d and h for personal_interest paid during the taxable_year in the amount of percent of the interest_paid dollar_figure time sec_65 percent is dollar_figure a cash-basis taxpayer properly takes a deduction for interest for the year in which the interest is paid sec_461 sec_1 a income_tax regs eg 652_f2d_598 6th cir affg 70_tc_482 delivery of a check37 to the payee not deposit of the check by the payee constitutes payment for purposes of determining the year in which a sum is deductible by a cash-basis taxpayer 19_bta_49 affd 56_f2d_728 6th cir see 70_tc_52 in the instant cases the parties do not dispute whether the interest continued phase-in of limitation --in the case of any taxable_year beginning in calendar years through the amount of interest with respect to which a deduction is disallowed under this subsection shall be equal to the applicable_percentage within the meaning of subsection d b of the amount which but for this subsection would have been so disallowed although the year before us on this issue is we apply the statute as amended in because sec c of the tamra publaw_100_647 102_stat_3342 amended sec_163 retroactively to taxable years beginning after date see tamra sec_1019 sec_102 stat pincite tra sec_511 stat pincite when a check is mailed as opposed to being hand delivered as in the instant case the mailing of the check properly addressed generally constitutes delivery of that check to the addressee see eg 49_tc_253 payment was made but when also no question is raised as to acceptance of betsy’s check and presentation to and payment by the drawee bank see weber v commissioner t c pincite also no question is raised as to brown’s being an appropriate agent of markette for purposes of accepting delivery 16_tc_23 thus the question of whether petitioner and betsy overstated an interest_deduction for turns on whether betsy delivered her check dated date 49_tc_253 to markette’s bookkeeper brown in or in both betsy and brown testified on this matter their testimony conflicted we do not believe that either of them lied but clearly at least one of them misremembered what had occurred during the turmoil when the sley corporations moved out of the grossman flask sublet office space all the other evidence in the record is consistent with the testimony of both betsy and brown in effect the evidence is in equipoise thus petitioner failed to carry his burden of proving that it is more_likely_than_not that respondent erred with respect to this adjustment see 667_f2d_551 n 1st cir affg tcmemo_1980_321 87_tc_305 ndollar_figure we hold for respondent on this issuedollar_figure iv innocent spouse relief petitioner contends that he is entitled to innocent spouse relief for under sec_6013 because he separated from betsy in september of that year and did not see markette’s tax_return respondent contends that petitioner is not entitled to innocent spouse relief we agree with respondent sec_6013 permits a husband and wife to elect to file a joint tax_return together with sec_1 this joint tax_return option is a valuable privilege which ordinarily operates to lower the tax_liability for the income reported on the joint tax_return the price taxpayers must pay for this benefit is joint_and_several_liability sec_6013 872_f2d_1499 11th cir affg tcmemo_1988_63 103_tc_111 94_tc_126 affd ordinarily when the item should be deductible in one of two years and both of these years are before us a taxpayer does not lose the deduction entirely merely because of failure to prove which of the two years is the correct one however in the instant cases the interest_deduction is properly an item of betsy’s and petitioner and betsy did not file a joint tax_return for accordingly petitioner’s failure to carry his burden_of_proof for means that he has lost the deduction entirely even though betsy apparently would be entitled to a deduction on account of the interest payment f 2d 11th cir 78_tc_100 under sec_6013 however a spouse may be relieved of this joint liability for a year only if certain requirements are met for that year the putative innocent spouse must show the following a joint income_tax return was filed for the sec_6013 provides in pertinent part as follows sec_6013 joint returns of income_tax by husband and wife e spouse relieved of liability in certain cases -- in general --under regulations prescribed by the secretary if-- a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse established that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial_understatement year sec_6013 on this tax_return there is a substantial_understatement of tax sec_6013 this substantial_understatement of tax is attributable to grossly_erroneous_items sec_6013 the grossly_erroneous_items are items of the other the putative guilty spouse sec_6013 when the tax_return was signed the putative innocent spouse did not know and had no reason to know that there was this substantial_understatement of tax sec_6013 and it is inequitable to hold the putative innocent spouse liable for the tax_deficiency that is attributable to this substantial_understatement of tax sec_6013 the spouse seeking relief has the burden_of_proof on each of these requirements rule a 826_f2d_470 6th cir affg 86_tc_228 bokum v commissioner t c pincite because the statute is phrased in the conjunctive failure to prove any one of the requirements will prevent the taxpayer from qualifying for relief 992_f2d_1256 2d cir affg tcmemo_1992_228 bokum v commissioner f 2d pincite t c pincite clevenger v commissioner f 2d pincite these factors taken together with the well-established principle that exemptions from taxation are to be narrowly construed place a significant burden on the taxpayer 311_us_60 907_f2d_1173 d c cir affg 92_tc_351 bokum v commissioner t c pincite and cases cited therein the parties agree that requirements through have been satisfied the parties dispute only whether in signing the joint tax_return petitioner knew or had reason to know that there was a substantial_understatement of tax and it is inequitable to hold petitioner liable for the tax_deficiency that is attributable to the substantial_understatement of tax in part i c supra we concluded that petitioner knew and intended that betsy had constructive_dividend income that was omitted from petitioner’s and betsy’s joint tax_return further petitioner enjoyed a large number of the trips for which he caused markette to pay under these circumstances it is not inequitable to hold petitioner liable for the resulting tax_deficiency clevenger v commissioner f 2d pincite we hold for respondent on this issue to take account of the foregoing decisions will be entered under rule in the notices of deficiency respondent made determinations as to the alternative_minimum_tax for and petitioner asserted error with regard to adjustments to income for and and thus asserted error with regard to the alternative_minimum_tax a function of the adjustments to income petitioner conceded liability with regard to the alternative_minimum_tax for our redeterminations with regard to the adjustment to income may have arithmetic effects on the application and calculation of the alternative_minimum_tax they are to be dealt with in the computations under rule
